SO ORDERED.

DONE and SIGNED January 21, 2021.




                                         ________________________________________
                                         JOHN S. HODGE
                                         UNITED STATES BANKRUPTCY JUDGE



                         In The United States Bankruptcy Court
                     Western District of Louisiana Shreveport Division

In the Matter Of:                         }
                                          }              Case No. 20-10616
RWDY, Inc.                                }
                                          }              Chapter 11
Debtor                                    }




ORDER CONFIRMING DEBTOR’S AMENDED PLAN OF REORGANIZATION WITH
IMMATERIAL MODIFICATIONS DATED JANUARY 20, 2021 FILED BY RWDY INC


         The Court held the Confirmation Hearing on January 21, 2021 at 9:00 a.m., and

considered Confirmation of the Debtor’s Amended Plan of Reorganization with Immaterial

Modifications Dated January 20, 2021 (Doc. No. 271) filed RWDY, Inc. (“RWDY”). The Court

also considered the Disclosure Statement for the Amended Chapter 11 Plan of Reorganization

Dated December 23, 2020 (Doc. No. 243) (the “Disclosure Statement”) that was previously

approved by the Court pursuant to the Order and Notice Approving Disclosure Statement, Fixing

Time for Filing Acceptances or Rejections of Plan, Fixing Date for Confirmation Hearing, and



                                              1


 20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 1 of 68
Requiring a Tabulation of Voting entered on January 5, 2021 (Doc. No. 248) (the “Order

Approving Disclosure Statement”).

        For oral reasons assigned in open Court on January 21, 2021, the record of the Chapter

11 case, including, without limitation, the testimony proffered and the evidence admitted at the

Confirmation Hearing, the Court determined to Confirm the Plan.

     NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED
AS FOLLOWS:

        1. Confirmation. Pursuant to 11 U.S.C. § 1129, the Plan is hereby CONFIRMED in its

entirety regardless of whether specific reference is made herein to a particular article, section,

paragraph, exhibit, or provision of the Plan. The terms of the Plan are incorporated by reference

into, and are an integral part of, this Confirmation Order.

        2. Effective Date; Conditions Precedent. The Effective Date of the Plan shall be the

later of (i) March 1 2021 or (ii) the first Business Day after all the conditions precedent to the

Effective Date have been (a) satisfied or (b) waived in accordance with Article XIII [13.5] of the

Plan.

        3. Binding Effect. Except as otherwise provided in 11 U.S.C. § 1141(d), on and after the

Effective Date, the provisions of the Plan, shall bind any and all Holders of Claims against or

Equity Interests in RWDY and its successors and assigns whether or not the Claim or Equity

Interests of such Holder is Impaired under the Plan and whether or not such Holder has accepted

the Plan. Pursuant to Sections 1123(a), 1141(a), and 1142 of the Bankruptcy Code and the

provisions of this Confirmation Order, the Plan and all Plan-related documents shall be, and

hereby are, valid, binding, and enforceable notwithstanding any otherwise applicable non-

bankruptcy law.




                                                 2


 20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 2 of 68
       4.   Provisions of Plan and Confirmation Order Non-Severable and Mutually

Dependent. The provisions of the Plan and this Confirmation Order, including the Findings and

Conclusions, are non-severable and mutually dependent. Any conflict between the Plan and this

Confirmation Order shall be resolved by reference to this Confirmation Order.

       5. Effect of Confirmation. (A) Except as otherwise specifically provided by the Plan

and this Confirmation Order, the distributions to Creditors and rights that are provided in the

Plan shall be in complete satisfaction and release, effective as of the Confirmation Date (but

subject to the occurrence of the Effective Date), of (i) all Claims and Causes of Action against,

liabilities of, liens on, obligations of, Interests in RWDY, and the assets and properties of

RWDY, whether known or unknown, and (ii) all Causes of Action (whether known or unknown,

either directly or derivatively through RWDY) against, Claims (as defined in section 101 of the

Bankruptcy Code) against, liabilities (as guarantor of a Claim or otherwise) of, liens on the direct

or indirect assets and properties of, and obligations of successors and assigns of, RWDY and its

successors and assigns based on the same subject matter as any Claim or Interest or based on any

act or omission, transaction, or other activity or security, instrument, or other agreement of any

kind or nature occurring, arising, or existing prior to the Effective Date that was or could have

been the subject of any Claim or Interest, in each case regardless of whether a Proof of Claim or

Interest was Filed, whether or not Allowed and whether or not the Holder of the Claim has voted

on the Plan. (B) Notwithstanding anything herein to the contrary, nothing in this Confirmation

Order or the Plan shall constitute a release against any person or entity other than RWDY except

as specifically set forth in the Plan or this Confirmation Order. (C) Except as otherwise provided

herein or in the Plan, upon the occurrence of the Effective Date, RWDY shall be discharged from

all Claims to the fullest extent permitted by section 1141 of the Bankruptcy Code, and all



                                                 3


 20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 3 of 68
Holders of Claims and Equity Interests shall be precluded from asserting against RWDY,

Reorganized RWDY, RWDY’s Estate, Gross Assets, or any property dealt with under the Plan,

any further or other Claim based upon any act or omission, transaction, event, thing, or other

activity of any kind or nature that occurred or came into existence prior to the Effective Date. As

provided in section 524 of the Bankruptcy Code, such discharge shall void any judgment against

RWDY, RWDY’s Estate, or any successor thereto at any time obtained to the extent it relates to

a Claim discharged, and operates as an injunction against the prosecution of any action against

RWDY or property of RWDY or RWDY’s Estate to the extent it relates to a discharged Claim.

(D) Pursuant to section 1146(a) of the Bankruptcy Code, the transfer of any assets under this

Confirmation Order, and the execution and delivery of any instrument of transfer by RWDY

shall not be taxed under any law imposing a stamp tax or similar tax. Each and every federal,

state, and local government agency or department is hereby directed to accept any and all

documents and instruments necessary and appropriate to consummate the transfer of any of

RWDY’s assets, all without imposition or payment of any stamp tax or similar tax.

       6. Authorization to Implement Plan. Upon the entry of this Confirmation Order,

RWDY is authorized to take or cause to be taken all corporate actions necessary or appropriate to

implement all provisions of, and to consummate, the Plan and to execute, enter into, or otherwise

make effective all documents arising in connection therewith (as they may be amended or

modified as contemplated or permitted by the Plan) prior to, on, and after the Effective Date. All

such actions taken or caused to be taken shall be, and hereby are, authorized and approved by the

Bankruptcy Court such that no further approval, act, or action need to be taken under any

applicable law, order, rule, or regulation. The approvals and authorizations specifically set forth

in this Confirmation Order are not intended to limit the authority of RWDY to take any and all



                                                 4


 20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 4 of 68
actions necessary or appropriate to implement, effectuate, and consummate any and all

documents or transactions contemplated by the Plan or this Confirmation Order.

       7. Plan Classification Controlling. The classification of Claims and Equity Interests for

purposes of the distributions to be made under the Plan shall be governed solely by the terms of

the Plan. The classifications and amounts of Claims, if any, set forth in the Ballots tendered to or

returned by Creditors in connection with voting on the Plan (a) were set forth on the Ballots

solely for purposes of voting to accept or reject the Plan and (b) do not necessarily represent, and

in no event shall be deemed to modify or otherwise affect, the actual amount or classification of

such Claims or Equity Interests under the Plan for distribution purposes.

       8. Retention of Causes of Action. Except as otherwise provided in the Plan and this

Confirmation Order, all Causes of Action shall be retained by the Reorganized Debtor or

assigned to the RWDY Distribution Trust pursuant to Plan Section XII. These Causes of Action

include, without limitation, all Claims and Causes of Action listed or referenced in the Plan, the

Disclosure Statement, the Schedules, and/or in any Plan Document. Except as otherwise

provided in the Plan, RWDY’s and/or the RWDY Distribution Trust’s rights to commence,

pursue, prosecute, enforce, or settle such causes of action shall be, and hereby are, preserved

notwithstanding the occurrence of the Effective Date. Reorganized RWDY will have standing to

bring and prosecute the retained causes of action and the RWDY Distribution Trust will have

standing to bring and prosecute the assigned causes of action No person or entity may rely on

the absence of a specific reference in the Plan or the Disclosure Statement to any Cause of

Action against it as any indication that RWDY and/or the RWDY Distribution Trust will not

pursue any and all available Causes of Action. RWDY and/or the RWDY Distribution Trust, as

the case may be, expressly reserve, specifically and unequivocally, all rights to prosecute and



                                                 5


 20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 5 of 68
enforce any and all Causes of Action against any person or entity, except as otherwise

specifically and expressly provided in the Plan. Unless any Causes of Action against a person or

entity are specifically and expressly waived, relinquished, exculpated, released, compromised, or

settled in the Plan, this Confirmation Order, or other order of the Court, RWDY and/or the

RWDY Distribution Trust expressly reserve all Causes of Action for later adjudication.

       9. Termination. As of the Effective Date, and except as provided in the Plan or this

Confirmation Order, all entities shall be precluded from asserting against RWDY, The RWDY

Distribution Trust its successors, or property, any other or further Claims, debts, rights, Causes

of Action, liabilities, or Equity Interest based upon any act or omission, transaction, or other

activity of any kind or nature that occurred prior to the Effective Date. In accordance with the

foregoing, except as provided in the Plan or this Confirmation Order, as of the Effective Date,

entry of this Confirmation Order shall be a judicial determination of discharge of all such Claims

and other debts and liabilities against RWDY and termination of the Existing Equity Interests

and other rights of the Holders of Existing Equity, pursuant to 11 U.S.C. §§ 524 and 1141, and

such discharge shall void any judgment obtained against RWDY at any time, to the extent that

such judgment relates to a Claim discharged.

       10. General Injunction. (A) Except as otherwise expressly provided in the Plan, all

entities who have held, hold, or may hold Claims and all entities who have held, hold, or may

hold Equity Interests against RWDY are permanently enjoined on and after the Effective Date as

set forth in the Plan. (B) Except as otherwise provided in the Plan, all entities who have held,

hold, or may hold Claims against or Equity Interests in RWDY are, with respect to any such

Claims or Equity Interests, permanently enjoined from and after the Confirmation Date from: (i)

commencing, conducting, or continuing in any manner, directly, or indirectly, any suit, action, or



                                                6


 20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 6 of 68
other proceeding of any kind (including, without limitation, any proceeding in a judicial, arbitral,

administrative, or other forum) against or affecting RWDY, any of its property, or any direct or

indirect transferee of any property of, or direct or indirect successor-in-interest to, RWDY, or

any property of any such transferee or successor; (ii) enforcing, levying, attaching (including,

without limitation, any pre-judgment attachment), collecting, or otherwise recovering by any

manner or means, whether directly or indirectly, of any judgment, award, decree, or order against

RWDY, any of its property, or any direct or indirect transferee of any property of, or direct or

indirect successor-in-interest to, RWDY, or any property of any such transferee or successor;

(iii) creating, perfecting, or otherwise enforcing in any manner, directly or indirectly, any

encumbrance of any kind against RWDY, any of its property, or any direct or indirect transferee

of any property of, or successor-in-interest to, any of the foregoing entities; (iv) asserting any

right of setoff, subrogation, or recoupment of any kind, directly or indirectly, against any

obligation due to RWDY, any of its property, or any direct or indirect transferee of any property

of, or successor-in-interest to, RWDY; and (v) acting or proceeding in any manner, in any place

whatsoever, that does not conform to or comply with the provisions of the Plan. (C) Furthermore,

except as otherwise expressly provided in the Plan, for the consideration described in the Plan, as

of the Effective Date, all entities who have held, hold, or may hold claims released pursuant to

the Plan, whether known or unknown, and their respective agents, attorneys, and all others acting

for or on their behalf, shall be permanently enjoined on and after the Effective Date, with respect

to any claim released pursuant to the Plan, from (i) commencing or continuing in any manner,

any action or other proceeding of any kind with respect to any claim against RWDY or its

property, (ii) seeking the enforcement, attachment, collection, or recovery by any manner or

means of any judgment, award, decree, or order against RWDY or its property, (iii) creating,



                                                 7


 20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 7 of 68
perfecting, or enforcing any encumbrance of any kind against RWDY, (iv) asserting any setoff,

right of subrogation, or recoupment of any kind against any obligation due to RWDY, and (v)

taking any act, in any manner and in any place whatsoever, that does not conform to or comply

with provisions of the Plan. In the event that any entity takes any action that is prohibited by, or

is otherwise inconsistent with the provisions of the Plan, then, upon notice to the Court, the

action or proceeding in which the Claim of such entity is asserted shall automatically be

transferred to the Court for enforcement of the provisions of the Plan. (D) Notwithstanding the

foregoing, each Holder of a Contested Claim may continue to prosecute its Proof of Claim in the

Court and all Holders of Claims shall be entitled to enforce their rights under the Plan and any

agreements executed or delivered pursuant to or in connection with the Plan.

       11. Term of Injunction or Stays. Unless otherwise provided, all injunctions or stays set

forth in 11 U.S.C. §§ 105 and 362 shall remain in full force and effect until the Effective Date

rather than the Confirmation Date. Nothing in the Plan or this Confirmation Order, however,

shall be construed as a limitation of the permanent injunctions provided for in the Plan and this

Confirmation Order.

       12.    Application for Allowance of Administrative Claims. No later than the

Administrative Expense Claim Bar Date, the Holder of an Administrative Expense Claim, other

than (i) the Office of the United States Trustee, with respect to fees payable under 28 U.S.C. §

1930, and (ii) expenses incurred in the ordinary course of RWDY’s business, but including the

Holders of Fee Claims, must File with the Court and actually serve on RWDY, Reorganized

RWDY, their respective counsel, and the Office of the United States Trustee, a request for

payment of such Administrative Expense Claim. Any such request must (1) be set and noticed

for hearing in accordance with the Bankruptcy Rules and the Local Rules of the Court, and (2)



                                                 8


 20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 8 of 68
set forth at a minimum (i) the name of the Holder of the Administrative Expense Claim, (ii) the

amount of the Administrative Expense Claim, (iii) the basis of the Administrative Expense

Claim, and (iv) the basis for its Allowance as a Administrative Expense Claim. This requirement

shall not supersede any applicable Local Rules of the Court regarding the required content of

motions or applications seeking approval of Administrative Expense Claims. Failure to File this

request timely and properly shall result in the Administrative Expense Claim being forever

barred, discharged, and waived.

       13. Payment of Administrative Claims. RWDY is authorized and directed to pay all

Administrative Expenses Claims, including Fee Claims, Allowed by order of the Court. RWDY

and the RWDY Distribution Trust are authorized and directed to rely on orders of the Court in

making distributions to all other creditors, including in paying such claims, notwithstanding an

appeal or motion for reconsideration of such order, unless a court of competent jurisdiction has

issued a stay pending appeal or reconsideration of such order.

       14. Objections to Claims. Any party authorized by the Bankruptcy Code, may object to

the allowance of Pre-Petition Claims at any time prior to the Claims Objection Bar Date. Any

Proof of Claim Filed after the Claims bar Date shall be of no force and effect and shall be

deemed Disallowed. All Contested Claims shall be litigated to Final Order; provided, however,

that RWDY and/or the RWDY Distribution Trust may compromise and settle any Contested

Claim, subject to the approval of the Bankruptcy Court.

       15. Payment of Statutory Fees. Any fees due the United States Trustee shall be paid on

or before the Effective Date; however, any fees due to the United States Trustee after the

Effective Date shall be paid as such become due.




                                                9


 20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 9 of 68
          16. Disallowance of Special Taxes. The issuance, transfer, or exchange of a security as

defined under the Bankruptcy Code or applicable law, or the making or delivery of any

instrument of transfer under the Plan, shall not be taxed under any state or local law imposing a

stamp tax or similar tax as provided in 11 U.S.C. § 1146.

          17. Vesting of Assets; Cancellation of Existing Equity Interests and Issuance and

New Equity. Upon the Effective Date, and except as set forth in the Plan and this Confirmation

Order, all property of RWDY shall remain with RWDY, and from and after the Confirmation

Date, RWDY shall continue in existence, for the purpose of facilitating Reorganized RWDY’s

business operations going forward. Notwithstanding the foregoing, on the Effective Date, (a) the

Existing Equity Interests shall be cancelled in their entirety and shall be of no further force or

effect, and (b) new voting stock shall be issued by the Reorganized RWDY representing the New

Equity.

          18. Notice of Entry of Confirmation Order. On or before the seventh (7th) day

following entry of this Confirmation Order, RWDY’s counsel shall serve via first-class, prepaid

United States mail notice of entry of this Confirmation Order pursuant to Bankruptcy Rules

2002(f)(7), 2002(k), and 3020(c) on all Creditors, Existing Equity Interest Holders, and other

parties-in-interest.

          19. Reversal. If any or all of the provisions of this Confirmation Order are hereafter

reversed, modified, or vacated by subsequent order of this Court or any other court, such

reversal, modification, or vacatur shall not affect the validity of the acts or obligations incurred

or undertaken under or in connection with the Plan prior to RWDY’s receipt of written notice of

any such order. Notwithstanding any such reversal, modification, or vacatur of this Confirmation

Order, any such act or obligation incurred or undertaken pursuant to, and in reliance on, this



                                                10


20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 10 of 68
Confirmation Order prior to the effective date of such reversal, modification, or vacatur shall be

governed in all respects by the provisions of this Confirmation Order and the Plan and any

amendments or modifications thereto.

       20. Effectiveness of Confirmation Order. Notwithstanding Bankruptcy Rules 3020(e),

6004(h), and 6006(d), or any other provision of the Bankruptcy Code, the Bankruptcy Rules, or

FED. R. CIV. P. 62(a), this Confirmation Order shall be effective and final immediately upon its

entry and RWDY is authorized, but not required, to consummate the Plan immediately after

entry of this Confirmation Order. The Court hereby expressly waives any requirement under

Bankruptcy Rules 3020(e), 6004(h), and 6006(d), or any other provision of the Bankruptcy

Code, the Bankruptcy Rules, or FED. R. CIV. P. 62(a), staying the effectiveness of Confirmation

of the Plan for fourteen (14) days or for any other period of time.

       21. Retention of Jurisdiction. Pursuant to 11 U.S.C. §§ 105(a) and 1142, the Court shall

retain and shall have exclusive jurisdiction over any matter: (a) arising under the Bankruptcy

Code; (b) arising in or related to the Chapter 11 Case or the Plan; or (c) that relates to the matters

set forth in Article XI of the Plan, including but not limited to, adversary proceedings filed in the

Chapter 11 Case as of the date hereof.

       22. Objections Overruled. Except as otherwise expressly provided in this Confirmation

order, objections, if any, to the Plan, to the extent not withdrawn, are denied and overruled.

       23. Notice of Effective Date. Within fourteen (14) days after the Effective Date,

Reorganized RWDY’s counsel shall file a certificate with the Court stating that the Plan has

become effective and has been substantially consummated.

       24. Continuance of Automatic Stay. The stay in effect in Chapter 11 Case pursuant to

11 U.S.C. § 362(a) shall continue to be in effect until the Effective Date, and at that time shall be



                                                 11


20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 11 of 68
dissolved and of no further force or effect, subject to the injunctions set forth in this

Confirmation Order, the Plan, and/or sections 524 and 1141 of the Bankruptcy Code; provided,

however, that nothing herein shall bar the filing of financing documents (including Uniform

Commercial Code financing statements, security agreements, leases, mortgages, trust

agreements, and bills of sale) or the taking of such other actions as are necessary to effectuate the

transactions contemplated by the Plan prior to the Effective Date.

       25. No Modification of Section 502(a) or 502(j) Rights. Nothing in the Plan or this

Confirmation Order is intended to affect or modify the right of any party-in-interest under 11

U.S.C. § 502(a) to object to a claim or interest. Nothing in the Plan or this Confirmation Order is

intended to affect or modify the rights of any party under 11 U.S.C. § 502(j).

       26. Calculation of Time Periods. All time periods set forth in this Confirmation Order

shall be calculated in accordance with Bankruptcy Rule 9006(a).

       27. References to Particular Provisions. The failure to reference or discuss any

particular provision of the Plan in this Confirmation Order shall have no effect on the validity,

binding effect, or enforceability of such provision, and such provision shall have the same

validity, binding effect, and enforceability as every other provision of the Plan.

       28. Statutory Fees; Reports. All fees payable on or before the Effective Date pursuant to

28 U.S.C. § 1930 to the U.S. Trustee shall be paid on or before the Effective Date. All such fees

payable after the Effective Date shall be paid by Reorganized RWDY as such become due.

Following the Effective Date, Reorganized RWDY shall file post-Confirmation quarterly

operating reports with the U.S. Trustee up to the date a final decree is entered closing this Case.

       29. Management of Reorganized RWDY. The Reorganized Debtor shall be owned by

the New Equity Owners. The New Equity Owners will serve as directors of the Reorganized



                                                 12


20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 12 of 68
Debtor unless and until any of such directors resign, are incapacitated, or are replaced. The New

Equity Owners shall not receive compensation for their role as directors of the Reorganized

Debtor. Brian Owen shall serve as President of the Reorganized Debtor and Kenneth Lowery

shall serve as Secretary Treasurer of the Reorganized Debtor.

       30. Continued Existence of Reorganized RWDY. Reorganized RWDY will exist on

and after the Effective Date as a separate juridical entity, with all the powers of a Texas business

corporation under applicable law, without prejudice to any right to terminate such existence

(whether by merger or otherwise) under applicable law on or after the Effective Date. As of the

Effective Date, Reorganized RWDY may operate its business free of any restrictions of the

Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly imposed by the

Plan or this Confirmation Order.

       31.   Issued Subpoenas. The subpoenas issued by the Committee to Brian Owen,

Flowback Services, LLC; Pusher, LLC; Completion Tech, LLC; Spud Systems, LLC;

Professional Drilling Services LLC of Texas; Zipper Completion, LLC; Multi-Well, LLC;

Raceback Services, LLC; Wizards Trucking, LLC; Brian T. Owen; Chad M. Garland, CPA;

Trent Millican, CPA, RBM, LLP, Tripping, LLC; Professional Drilling Services, LLC; Owen

Silvio Holdings, LLC; Lawlerq Benton, LLC; American Express Company; and American

Express Credit Company (the “Subpoenas”) are not released by this order nor the conclusion of

the confirmation process. The Distribution Trust is hereby substituted as the issuer of the

Subpoenas in place of the Committee upon the creation the Distribution Trust without the

necessity of any further action by the Debtor, the Committee, or the Distribution Trust. The

Court retains jurisdiction over the Subpoenas and their return.




                                                13


20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 13 of 68
       32. Injunctive Relief: Except as provided herein, on and after the Confirmation Date, all

Creditors and persons acting in concert with them are enjoined and restrained pursuant to Section

105 of the Code from taking any action to collect or enforce any Claim directly or indirectly

against the Reorganized Debtor and the RWDY Distribution Trust in any manner inconsistent

with the terms contained in the Plan. The discharge granted by this Plan voids any judgment at

any time obtained with respect to any debt discharged.

       THE EXCLUSIVE REMEDY FOR PAYMENT OF ANY CLAIM OR
       DEBT AGAINST THE DEBTOR WHICH IS ADDRESSED IN THIS PLAN
       SHALL BE PAYMENT OR DISTRIBUTION UNDER AND FROM THE
       PLAN, THE RWDY DISTRIBUTION TRUST AGREEMENT, AND/OR
       THE RWDY DISTRIBUTION TRUST.     ALL PARTIES HOLDING
       CLAIMS, WHETHER ALLOWED OR DISALLOWED, ARE ENJOINED
       FROM TAKING ANY OTHER ACTION, INCLUDING, BUT NOT
       LIMITED TO, ANY ACTION TO PROSECUTE OR COLLECT ANY
       DEBT OR CLAIM AGAINST ANY GUARANTOR, INSIDERS, OFFICER,
       DIRECTOR, EMPLOYEE, INTEREST HOLDER OR AFFILIATE OF
       THE DEBTOR, INCLUDING, WITHOUT LIMITATION, OWEN AND
       THE OWEN AFFILIATED ENTITIES, UNLESS AND UNTIL THERE
       SHALL BE A COURT ORDER TERMINATING THIS INJUNCTION
       BECAUSE OF THE OCCURRENCE OF A DEFAULT OF THE
       REORGANIZED DEBTOR TO MAKE ONE OR MORE DISTRIBUTIONS
       UNDER THE PLAN REQUIRED TO BE MADE BY THE REORGANIZED
       DEBTOR TO THE RWDY DISTRIBUTION TRUST AS DESCRIBED IN
       PLAN SECTION 13.10. TO THE EXTENT NECESSARY, ANY
       APPLICABLE STATUTE OF LIMITATIONS AGAINST COLLECTION
       FROM THE RWDY DISTRIBUTION TRUST AND ANY THIRD PARTY
       IS SPECIFICALLY TOLLED FROM THE PERIOD OF TIME FROM
       THE PETITION DATE UNTIL THE DATE UPON WHICH THIS
       INJUNCTION IS TERMINATED. FURTHER, THE DISTRIBUTION
       TRUSTEE, THE RWDY DISTRIBUTION TRUST, AND THE
       REORGANIZED DEBTOR SHALL FORBEAR FROM MAKING
       DEMAND ON, EXECUTING, OR ATTEMPTING TO COLLECT IN ANY
       WAY UPON, THE OWEN GUARANTY OR THE PROPERTY AND
       SECURITY PROVIDED THEREFOR, OR THE OWEN NOTE, FOR SO
       LONG AS THE INJUNCTION SET FORTH IN PLAN SECTION 13.10 IS
       IN EFFECT.

                                               14


20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 14 of 68
         33. Objection to Tap Rock Claim. Without limitation, nothing in the Plan or this

Confirmation Order shall prejudice (a) the right of the Distribution Trustee, the Reorganized

Debtor, or any other party in interest with standing, to object to Tap Rock Operating LLC’s

(“Tap Rock”) proof of claim, including Tap Rock’s right of setoff and/or any deficiency claim

which Tap Rock may assert or otherwise; or (b) Tap Rock’s right to assert a right of setoff as set

forth in Tap Rock’s proof of claim (claim #20) or its right to assert a deficiency claim in excess

of its right of setoff.

         34. Immaterial Modifications. The Amended Plan of Reorganization with Immaterial

Modifications, filed on January 20, 2021, is an immaterial modification of the Amended Plan of

Reorganization within the purview of section 1127 of the Bankruptcy Code and applicable case

law; therefore, the votes of Creditors and Holders of Existing Equity Interests for the Second

Amended Plan of Reorganization constitute the votes of Creditors and Holders of Existing

Equity Interests for the Amended Plan of Reorganization with Immaterial Modifications, filed on

January 20, 2021.

     A COPY OF THE DEBTOR’S AMENDED PLAN OF REORGANIZATION WITH
IMMATERIAL MODIFICATIONS DATED JANUARY 20, 2021 (Doc. No. 271) IS
ATTACHED AS AN EXHIBIT TO THIS ORDER.


                                               ###

This order prepared and submitted by:


Robert W. Raley, Esq. – LA Bar No. 11082
290 Benton Spur Road
Bossier City, LA 71112
Email: bankruptcy@robertraleylaw.com
Attorney for Debtor




                                               15


20-10616 - #283 File 01/21/21 Enter 01/21/21 16:03:32 Main Document Pg 15 of 68
                              In the United States Bankruptcy Court
                                   Western District of Louisiana
                                       Shreveport Division

In the Matter Of:                            }
                                             }              Case No. 20-10616
RWDY, Inc.                                   }
                                             }              Chapter 11
Debtor                                       }

                       DEBTOR’S AMENDED PLAN OF REORGANIZATION
                 WITH IMMATERIAL MODIFICATIONS DATED JANUARY 20, 2021

         RWDY, Inc. (the “Debtor”) proposes the following Plan of Reorganization (the “Plan”).

                                         ARTICLE I
                                    SUMMARY OF THE PLAN

       1.1 Overview of the Plan: The Plan provides for a reorganization of all liabilities owed by
and Claims against the Debtor. The Reorganized Debtor shall be the surviving Entity to the
Debtor.

        1.2 Payments to Creditors: The Plan provides for Creditors to be paid as provided in
Article IV and Article V herein through the RWDY Distribution Trust from revenues derived from
the operations of the Reorganized Debtor’s business. All Creditors of the Debtor will be paid as
provided herein in accordance with the priority scheme established by the Bankruptcy Code.

                                         ARTICLE II
             DEFINITIONS, RULES OF INTERPRETATION AND COMPUTATION OF TIME

       2.1 Scope of Definitions: As used in this Plan, the following terms shall have their
respective meanings as set forth below and, unless the context otherwise requires, shall be
equally applicable to the singular and plural forms of the terms defined. Unless otherwise defined
herein, the terms used in this Plan shall have the same meaning ascribed thereto in the
Bankruptcy Code and the Bankruptcy Rules.

         2.2 Definitions:

      Additional Compensation: “Additional Compensation” means the compensation available
to New Equity Owners pursuant to Section 6.12, infra.

       Administrative Claim: “Administrative Claim” means any Claim or request for payment of
any cost or expense of administration of the Chapter 11 Case entitled to priority in accordance
with Sections 503(b) and 507(a) of the Bankruptcy Code, including, without limitation, (a) any




20-10616
 20-10616--#283
            #271 File
                 File01/21/21
                      01/20/21 Enter
                               Enter01/21/21
                                     01/20/2116:03:32
                                              15:16:47 Main
                                                       MainDocument
                                                            Document Pg
                                                                     Pg16
                                                                        1 of
                                                                          of53
                                                                             68
actual and necessary expenses of preserving the Debtor’s Estate and operating its business from
and after the Petition Date to and including the Confirmation Date, (b) all allowances of
compensation and reimbursement approved by the Court in accordance with the Bankruptcy
Code, and (c) any fees or charges assessed against the Debtor’s Estate under Chapter 11 of the
Bankruptcy Code.

        Administrative Claim Bar Date: “Administrative Claim Bar Date“ means The date that is
thirty (30) days after the Confirmation Date.

        Allowed: When used with respect to any Claim except for a Claim that is an Administrative
Expense, “Allowed” means (a) such Claim to the extent it is not a Contested Claim or Disputed
Claim; (b) such Claim to the extent it may be set forth pursuant to any stipulation or agreement
that has been approved by Final Order; or (c) a Contested Claim or Disputed Claim, proof of which
was filed timely with the Bankruptcy Court and (1) as to which no objection was filed by the
Claims Objection Deadline; (2) that the MCA Claimholder has opted to have established in
amount and treated pursuant to the Class 4 MCA Claims Table on or before the Confirmation
hearing; or (3) as to which an objection was filed by the Claims Objection Deadline, to the extent
Allowed by Final Order.

       Allowed Priority Claim: “Allowed Priority Claim” means all or that portion of any Priority
Claim which is or has become an Allowed Claim.

       Allowed Secured Claim: “Allowed Secured Claim” means all or that portion of any Secured
Claim which is or has become an Allowed Claim.

        Assigned Causes of Action: “Assigned Causes of Action” means and includes all Avoidance
Actions and all Causes of Action existing in favor of the Debtor on or before the Confirmation
Date, excluding any rights, claims, actions or Causes of Action released or waived by any order of
the Bankruptcy Court, provided, however, that “Assigned Causes of Action” shall neither mean
nor include any Avoidance Action or Causes of Action against any Merchant Cash Advance Lender
or MCA Lender that does not opt to have its Claim treated in accordance with the Class 4 MCA
Claims Table by voting to accept the Plan. Assigned Causes of Action are further identified,
without limitation, in Section 12.2.1, infra.

       Avoidance Action: “Avoidance Action” means any and all rights, claims or actions which
the Debtor may assert on behalf of the Estate under Chapter 5 of the Bankruptcy Code, including
actions under one or more provisions of Sections 542, 544, 545, 546, 547, 548, 549, 550, 551
and/or 553 of the Bankruptcy Code, except to the extent that any such rights, claims, or actions
are expressly released or waived in this Plan.

       Bankruptcy Code: “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
§§ 101-1532, as amended from time to time.


                                                2



20-10616
 20-10616--#283
            #271 File
                 File01/21/21
                      01/20/21 Enter
                               Enter01/21/21
                                     01/20/2116:03:32
                                              15:16:47 Main
                                                       MainDocument
                                                            Document Pg
                                                                     Pg17
                                                                        2 of
                                                                          of53
                                                                             68
      Bankruptcy Court: “Bankruptcy Court” means the United States Bankruptcy Court for the
Western District of Louisiana.

       Bankruptcy Rules: “Bankruptcy Rules” means the rules of procedure applicable to cases
or proceedings pending before the Court, now existing or as hereafter amended.

        Bar Date: “Bar Date” means the date of September 21, 2020, fixed by the Bankruptcy
Court’s Order entered on June 29, 2020 [Doc. No. 33] as the last date upon which proofs of claim
or interest may be filed in this Chapter 11 case, provided that the last date upon which proofs of
claim may be filed by a governmental unit was fixed as 180 days after the petition date.

        Beneficiaries: “Beneficiaries” in the context of the RWDY Distribution Trust shall mean
those persons holding beneficial interests in the RWDY Distribution Trust, including but not
limited to Allowed Claims in any of Classes 4, 5, and 8, herein.

       Business Day: “Business Day” means any day on which banks are open to carry on their
ordinary commercial banking business in Shreveport, Louisiana.

        Cash: “Cash” means cash, cash equivalents and other readily marketable securities or
instruments, including, without limitation, direct obligations of the United States of America,
certificates of deposits issued by banks and commercial paper of any Entity, including interest
earned or accrued thereon, but specifically excluding any collateral consisting of funds in deposit
or escrow accounts securing a Secured Claim.

        Cause of Action: “Cause of Action” means any claims, interests, damages, remedies,
causes of action, demands, rights, actions, suits, obligations, liabilities, accounts, defenses,
offsets, powers, privileges, licenses, Liens, indemnities, guaranties, promises, warranties, and
franchises of any kind or character whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereinafter arising, contingent or non-contingent, liquidated or
unliquidated, secured or unsecured, assertable, directly or derivatively, matured or unmatured,
suspected or unsuspected, in contract, tort, law, equity, or otherwise. Cause of Action also
includes: (a) all rights of setoff, counterclaim, or recoupment and claims under contracts or for
breaches of duties imposed by law; (b) the right to object to or otherwise contest Claims or
Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through 551, or 553 of the
Bankruptcy Code; and (d) such claims and defenses as fraud, mistake, duress, and usury, and any
other defenses set forth in section 558 of the Bankruptcy Code.

       Chapter 11 Case: “Chapter 11 Case” means the Chapter 11 bankruptcy case of RWDY,
Inc., No. 20-10616, United States Bankruptcy Court for the Western District of Louisiana,
Shreveport Division, filed June 22, 2020.

       Claim: “Claim” has the meaning given to that term in 11 U.S.C. § 101(5).


                                                3



20-10616
 20-10616--#283
            #271 File
                 File01/21/21
                      01/20/21 Enter
                               Enter01/21/21
                                     01/20/2116:03:32
                                              15:16:47 Main
                                                       MainDocument
                                                            Document Pg
                                                                     Pg18
                                                                        3 of
                                                                          of53
                                                                             68
        Claim Objection: “Claim Objection” means any objection to a Claim and any right to object
to a Claim being Allowed.

        Claims Objection Deadline: Except as otherwise provided in any order of the Court
establishing an earlier date, “Claims Objection Deadline” means the date that is ninety (90) days
after the Effective Date and by which parties authorized by the Plan to do so may file objections
to Claims other than Administrative Claims. (The deadline for objections to Administrative Claims
specified elsewhere in the Plan.)

       Collateral: “Collateral” means property in which the Debtor has an interest that secures,
in whole or in part, payment of an Allowed Secured Claim.

      Confirmed Plan: “Confirmed Plan” means the Plan confirmed by an Order of the
Bankruptcy Court.

       Confirmation: “Confirmation” means the entry of an Order of the Bankruptcy Court
confirming this Plan.

       Confirmation Date: “Confirmation Date” means the date of entry of the Confirmation
Order in accordance with the provisions of the Bankruptcy Code, provided, however, that if the
Confirmation Order or consummation of the Plan is stayed pending appeal, then the
Confirmation Date shall be the earlier of the date of entry of an Order vacating such stay or the
date on which such stay expires or is no longer in effect.

       Confirmation Hearing: “Confirmation Hearing” means the date set by the Court to
consider confirmation of the Plan pursuant to Section 1129 of the Bankruptcy Code.

        Confirmation Order: “Confirmation Order” means an Order of the Court confirming the
Plan.

        Contested: When used with respect to a Claim, “Contested” means a Claim against the
Debtor (a) that is listed in the Debtor's Schedules as disputed, contingent or unliquidated
regardless of whether a proof of claim has been filed or not; (2) that is listed in the Debtor's
Schedules as undisputed, liquidated and not contingent and as to which a proof of claim has been
filed with the Bankruptcy Court, to the extent the proof of claim amount exceeds the scheduled
amount; (3) that is not listed in the Debtor's Schedules, but as to which a proof of claim has been
filed with the Bankruptcy Court; or (iv) as to which an objection has been filed. Notwithstanding
the foregoing, after the Claims Objection Deadline, including any extensions thereto, only Claims
to which an Objection has been filed shall be deemed Contested Claims with respect to Claims
for which a proof of claim has been filed.

       Contingent Claim: “Contingent Claim” means any Claim listed as “contingent” in the
Debtor’s schedules.

                                                4



20-10616
 20-10616--#283
            #271 File
                 File01/21/21
                      01/20/21 Enter
                               Enter01/21/21
                                     01/20/2116:03:32
                                              15:16:47 Main
                                                       MainDocument
                                                            Document Pg
                                                                     Pg19
                                                                        4 of
                                                                          of53
                                                                             68
        Court: “Court” means (a) the Bankruptcy Court, (b) such other court as may exercise
jurisdiction over the Chapter 11 Case or any appeal from any Order or judgment in the Chapter
11 Case or any adversary proceeding related to the Bankruptcy case, and/or (c) any court which
exercises jurisdiction under 28 U.S. Code § 1334 and/or 28 U.S. Code § 157 in relation to Chapter
11 Case or any adversary proceeding or other proceeding commenced in the Bankruptcy Court
or the United States District Court for the Western District of Louisiana.

        Creditor: “Creditor” means any Entity that is the Holder of a Claim or an interest,
including, but not limited to: (a) a Claim that arose on or before the Petition Date, (b) an interest
that arose on or before the Petition Date, (c) a Claim against the Debtor’s Estate of any kind
specified in Section 502(g), Section 502(h), or Section 502(i) of the Bankruptcy Code or (d) an
Administrative Claim.

      Cure Claim: A “Cure Claim” refers to the payment or other performance required to cure
any existing default under an executory contract in accordance with Section 365 of the
Bankruptcy Code and, unless otherwise specifically provided for in the Plan, is presented via an
“Assumption Cure Proof of Claim” as described in Section 7.2 of the Plan.

       Debtor: “Debtor” means RWDY, Inc.

       Debtor Distributions: “Debtor Distributions” means distributions made directly by the
Debtor or Reorganized Debtor.

       Default: Notwithstanding anything contained herein to the contrary, a “Default” is
defined as a failure by the Reorganized Debtor or the RWDY Distribution Trust to comply with
any material provision of the Confirmed Plan, the Confirmation Order or The RWDY Trust
Agreement which failure is not remedied within 30 days of written notice of the failure to the
Reorganized Debtor, c/o Brian T. Owen 2640 Youree Drive, Suite 200, Shreveport, LA 71104.

        Disallowed: With respect to any Claim, “Disallowed” means a Claim or any portion thereof
that (a) has been disallowed by a Final Order, (b) is scheduled as zero or as contingent, disputed,
or unliquidated and as to which no Proof of Claim or request for payment of an Administrative
Claim has been timely filed or deemed timely filed with the Bankruptcy Court pursuant to either
the Bankruptcy Code or any Final Order of the Bankruptcy Court or otherwise deemed timely
filed under applicable law or the Plan, (c) is not scheduled and as to which no Proof of Claim or
request for payment of an Administrative Claim has been timely filed or deemed timely filed with
the Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order of the
Bankruptcy Court or otherwise deemed timely filed under applicable law or the Plan, (d) has been
waived or withdrawn by agreement of the applicable Debtor or Reorganized Debtor, as
applicable, and the Holder thereof, or (e) has been waived or withdrawn by the Holder thereof.



                                                 5



20-10616
 20-10616--#283
            #271 File
                 File01/21/21
                      01/20/21 Enter
                               Enter01/21/21
                                     01/20/2116:03:32
                                              15:16:47 Main
                                                       MainDocument
                                                            Document Pg
                                                                     Pg20
                                                                        5 of
                                                                          of53
                                                                             68
        Disclosure Statement: “Disclosure Statement” means the written Disclosure Statement
filed and served with respect to this Plan, as approved by the Court pursuant to Section 1125 of
the Bankruptcy Code.

        Disputed Claim: “Disputed Claim” means any Claim or interest to which an objection has
been interposed in accordance with the Bankruptcy Code, Bankruptcy Rules, this Plan or Orders
of the Court.

       Distribution Date and Distributions: The “Distribution Date” shall mean and be the 15th
day of the first full month following the Effective Date and the 15th day of each succeeding
month. Beginning on the first Distribution Date, The Distribution Trustee will begin making
required monthly distributions pursuant to the terms of the Plan, the Confirmation Order, and
the RWDY Distribution Trust Agreement. The monthly Distributions will continue until all
required distributions have been made.

        Distribution Trustee: “Distribution Trustee” means Lucy G. Sikes.

        Distributions under the Plan: “Distributions under the Plan” shall mean and include
distributions made directly by the Reorganized Debtor and distributions made by the RWDY
Distribution Trust.

        Effective Date: "Effective Date" means a Business Day selected by the Debtor following
the first Business Day after the day on which (i) the conditions precedent to the effective date of
the Plan, as set forth in Section 13.5 herein, have been met; and (ii) the Confirmation Order
becomes a Final Order.

      Entity: The term “Entity” means and includes person, estate, trust, governmental unit, and
United States trustee, as applicable according to the context in which it is used.

        Estate: “Estate” means the estate created in the Chapter 11 Case pursuant to Section 541
of the Bankruptcy Code.

        Equity Interest: “Equity Interest” means an interest in the ownership of the Debtor.

       Fee Application: “Fee Application” means an application of a Professional Person under
Sections 328, 330, 331 or 503 of the Bankruptcy Code for allowance of compensation and
reimbursement of expenses in the Chapter 11 Case.

      File, Filed, or Filing: “File,” “filed,” or “filing” means file, filed or filing with the clerk of the
Bankruptcy Court or its authorized designee in the Chapter 11 Case.




                                                     6



20-10616
 20-10616--#283
            #271 File
                 File01/21/21
                      01/20/21 Enter
                               Enter01/21/21
                                     01/20/2116:03:32
                                              15:16:47 Main
                                                       MainDocument
                                                            Document Pg
                                                                     Pg21
                                                                        6 of
                                                                          of53
                                                                             68
         Final Financing Order: “Final Financing Order” means that Final Order Authorizing Debtor
to: (I) Maintain and Continue to Operate under Purchase Agreement in Order to Sell Accounts
Post-Petition to Seacoast and to Incur Credit from Seacoast Pursuant to 11 U.S.C. Section 363(b),
(c), (f) and (m); (II) Grant Seacoast Adequate Protection in the Form of First priority Liens and
Security Interests on Property of the Debtor's Estate Pursuant to 11 U.S.C. Sections 364(c),
364(d)(1), 364(e) and 507; (III) Modifying the Automatic Stay; and (IV) Granting Related Relief,
Nunc Pro Tunc dated July 17, 2020 [Doc. No. 95].

       Final Order: “Final Order” means an order or a judgment which has not been reversed,
stayed, modified or amended and as to which (i) the time to appeal or seek review, reargument
or rehearing has expired and as to which no appeal or petition for certiorari, review or rehearing
is pending or (ii) its appeal, review, reargument, rehearing or certiorari has been denied and a
time to seek a further appeal, review, reargument, rehearing or certiorari has expired as a result
of which such order or judgment shall have become final and nonappealable in accordance with
applicable law.

        Holder or Claimholder: “Holder” or “Claimholder” means any Entity that is the holder of
a Claim, including but not limited to (a) a Claim that arose on or before the Petition Date, (b) a
Claim against the Debtor’s Estate of any kind specified in Section 502(g), Section 502(h) or Section
502(i) of the Bankruptcy Code, or (c) an Administrative Claim.

      Impaired: When used with respect to any Claim, interest or class, “impaired” has the same
meaning as that contained in Section 1124 of the Bankruptcy Code.

        Income Generated Taxes: “Income Generated Taxes” means and includes all federal and
state income taxes, FICA taxes, Medicare taxes, social security taxes, self-employment taxes,
alternative minimum taxes, and other taxes owed on account of, and all other taxes on or
measured by income, compensation, or benefits received by an employee.

      Initial Distribution Trust Funds: “Initial Distribution Trust Funds” means the sum of
$75,000.00 to be paid by the Debtor, in cash, to the RWDY Distribution Trust on the Effective
Date.

        Interest Holder: “Interest Holder” means any person or Entity holding an Equity Interest
in the Debtor as of the Petition Date.

        Litigation: “Litigation” means and includes, without limitation, the filing, commencement,
continuation, and/or prosecution of motions, actions, lawsuits, or proceedings, or the pursuit of
any Cause of Action, regardless of whether filed, initiated, commenced, or completed before or
after the Effective Date. Without limiting the foregoing, “Litigation” also means and includes any
matters or proceedings related to the administration of the RWDY Chapter 11 Bankruptcy Case
or the RWDY Distribution Trust.


                                                 7



20-10616
 20-10616--#283
            #271 File
                 File01/21/21
                      01/20/21 Enter
                               Enter01/21/21
                                     01/20/2116:03:32
                                              15:16:47 Main
                                                       MainDocument
                                                            Document Pg
                                                                     Pg22
                                                                        7 of
                                                                          of53
                                                                             68
      Merchant Cash Advance Agreement or MCA Agreement: “Merchant Cash Advance
Agreement” or “MCA Agreement” mean any agreement on which any of the Merchant Cash
Advance Lenders or MCA Lenders has made or makes any Claim against the Debtor and any
agreement between the Debtor and any MCA Lender.

       Merchant Cash Advance Lender or MCA Lender: “Merchant Cash Advance Lender” or
“MCA Lender” means and refers to each of the Entities which have filed proofs of claim herein as
“EIN Cap, Inc., Fox Capital Group, Inc., Queen Funding, LLC, Tailored Fund Cap LLC, Tiger Capital
Group LLC, and Vernon Capital Group, LLC. and Mr. Advance, LLC.

        Monthly Distribution Amount: “Monthly Distribution Amount” shall mean the aggregate
amount of money to be transferred by the Reorganized Debtor to the RWDY Distribution Trust
on a monthly basis pursuant to Section 6.1, infra, which amount shall be equal to: (i) the amount
required to pay Class 4 Claims, currently $182,228.16, but subject to adjustment through the
claims allowance process, plus (ii) the sum of $10,000.00, if and only if the Class 5 Claim Holder
elects Option B under Section 5.5.2, infra, plus (iii) the amount necessary to pay Class 8 Claims,
currently $10,000 per month but subject to adjustment through the claims allowance process,
plus (iv) an amount equal to 2.5% of the sum of amounts under clauses (i) + (ii) + (iii), supra, which
shall be sufficient to enable the Distribution Trustee to make each of the monthly distributions
required under the terms of the Plan, the Confirmation Order and the RWDY Distribution Trust
Agreement as they come due.

       Management Incentive Plan: “Management Incentive Plan” means a Management
Incentive Plan that may be adopted by the board of directors of the Reorganized Debtor to
become effective after the Effective Date.

       New or Amended Organizational Documents: “New or Amended Organizational
Documents” means such new or amended certificates or articles of incorporation, by-laws,
stockholders' agreements, or other applicable formation and governance documents of the
Reorganized Debtor, as applicable, the form of which shall be included in the Plan Supplement.

        New Equity Owners: “New Equity Owners” means and includes (a) Brian T. Owen, (b) if,
and only if, he elects the treatment provided for the Class 5 Claim which is offered as Option A
under section 5.5.2, Jason Brazzel, and (c) if, and only if, he elects the treatment provided for the
Class 6 Claim which is offered as Option A under section 5.6.2, Kenneth Lowery.

      Net Cash Flow: “Net Cash Flow” means the Debtor’s net revenues after operating
expenses and secured debt service.

        Order: “Order” means (a) an order or judgment of the Bankruptcy Court as entered on
the docket for this bankruptcy case (b) an order or judgment of another Court which may exercise
jurisdiction over the Chapter 11 Case, any proceedings in the Chapter 11 Case, any adversary
proceeding related to the Bankruptcy case, or any appeal taken or pending from any order or

                                                  8



20-10616
 20-10616--#283
            #271 File
                 File01/21/21
                      01/20/21 Enter
                               Enter01/21/21
                                     01/20/2116:03:32
                                              15:16:47 Main
                                                       MainDocument
                                                            Document Pg
                                                                     Pg23
                                                                        8 of
                                                                          of53
                                                                             68
judgment with respect to the foregoing, and/or (c) any Court which exercises jurisdiction under
28 U.S. Code § 1334 and/or 28 U.S. Code § 157 in relation to the Bankruptcy Case.

        Other Trust Assets: “Other Trust Assets” shall mean any property of the RWDY
Distribution Trust, including but not limited to the Assigned Causes of Action, but shall exclude
(a) the Initial Distribution Trust Funds, and (b) the Monthly Distribution Amount paid by the
Reorganized Debtor to the RWDY Distribution Trust, and (c) any funds transferred to the RWDY
Distribution Trust pursuant to Section 6.12.2, infra, after the payment of the 2.5% of such
transferred funds as a commission authorized under Section 9.10, infra.

       Owen: “Owen” means Brian T. Owen, the present Interest Holder.

        Owen Debt: “Owen Debt” means the aggregate amount of $20,397,221.00 for which
Brian T. Owen is indebted to the Debtor for loans as described in Section 6.13, infra.

        Owen Guaranty: “Owen Guaranty” means the guaranty to be executed by Owen as
described in Section 6.13, infra, guaranteeing the payment of the obligations of the Reorganized
Debtor to the RWDY Distribution Trust, including without limitation the Allowed Claims in Classes
4, 5 and 8.

         Owen Affiliated Entities: “Owen Affiliated Entities” means those Entities in which Owen
has any type of ownership rights, including partnership rights, including without limitation, (a)
the Debtor, (b) Rackback Services LLC, Completion Tech, LLC, Multi-Well LLC, Spud Systems, LLC,
Zipper Completion LLC, Triping LLC a/k/a Tripping, LLC, Pusher, LLC, Wizards Trucking, LLC,
Flowback Services, LLC, Professional Drilling Services LLC, Owen Silvio Holdings, LLC, Fracks and
Racks Hunting Club, LLC, 2640 Youree Drive Office Complex, LLC, Brian T. Owen, Inc., CRSH, LLC,
Jet Oilfield Services, LLC, O&T Eateries, LLC, Professional Drilling Services LLC of Texas, Shreveport
Eats, LLC, McJunkins Restaurant Fund, WM Eats Development, LLC, West Monroe Eats, LLC,
Lawyer BBQ, LLC, 6458 Highway 3, LLC, and Rental Services, LLC.

       Petition Date: “Petition Date” means June 22, 2020.

      Plan: “Plan” means the Plan proposed by the Debtor, either in its present form or as it
may be amended or modified.

       Plan Supplement: “Plan Supplement” means the compilation of documents and forms of
documents, schedules, and exhibits to the Plan, to be Filed by the Debtor in accordance with the
Order approving the Disclosure Statement or by such later date as may be approved by the
Bankruptcy Court, and additional documents Filed with the Bankruptcy Court before the Effective
Date as amendments to the Plan Supplement. The Plan Supplement shall be comprised of, among
other documents, the following: (a) the Amended Organizational Documents; (b) the Assumed
Executory Contract and Unexpired Lease List; (c) the Rejected Executory Contract and Unexpired
Lease List; (d) any Supplemental Schedule of Retained Causes of Action and Claims; (e) Claims

                                                  9



20-10616
 20-10616--#283
            #271 File
                 File01/21/21
                      01/20/21 Enter
                               Enter01/21/21
                                     01/20/2116:03:32
                                              15:16:47 Main
                                                       MainDocument
                                                            Document Pg
                                                                     Pg24
                                                                        9 of
                                                                          of53
                                                                             68
Objection Schedule; (f) the identity of the members of the Reorganized RWDY, Inc., board of
directors and management for the Reorganized Debtor; g) the Owen Guaranty, and (h) ancillary
documents, including without limitation, Forbearance Agreement, mortgages, security
agreements, and indicia of perfection, and (i) any Management Incentive Plan. Any reference to
the Plan Supplement in the Plan shall include each of the documents identified above as (a)
through (i). Notwithstanding the foregoing, the Debtor may amend the documents contained in,
and exhibits to, the Plan Supplement through the Effective Date or as otherwise provided herein.

        Priority Claim: “Priority Claim” means an Allowed Claim entitled to a priority under, inter
alia, Section 507(a) of the Bankruptcy Code.

     Priority Tax Claim: “Priority Tax Claim” means a Claim that is entitled to priority in
payment under Section 507(a)(8) of the Bankruptcy Code.

       Pro Rata: “Pro Rata” means proportionately so that the ratio of the amount of
consideration distributed on account of a particular Allowed Claim to the amount of the Allowed
Claim is the same as the ratio of the amount of consideration distributed on account of all
Allowed Claims of the class in which the particular Allowed Claim is included to the amount of all
Allowed Claims of that Class.

       Professional Claim: “Professional Claim” means a Claim that is filed by a Professional
Person pursuant to Sections 327, 328, 330, 331, 503(b) or 1103 of the Bankruptcy Code.

       Professional Claim Bar Date: “Professional Claim Bar Date” means the date that is sixty
(60) days after the Effective Date.

      Professional Person: “Professional Person” means any Entity retained or to be
compensated pursuant to Sections 326, 327, 328, 330, 331, 503(b) or 1103 of the Bankruptcy
Code.

       Reorganized Debtor: “Reorganized Debtor” means the legal Entity that shall survive the
Debtor as of the Confirmation Date.

       RWDY Distribution Trust: “RWDY Distribution Trust” means that trust entity to be created
post-confirmation under the terms of section 6.6 and Article IX hereof.

       RWDY Distribution Trust Agreement: “RWDY Distribution Trust Agreement” means the
agreement in substantially the form of Exhibit A to the Plan and Exhibit F attached to the
Disclosure Statement (same document).

        Secured Claim: “Secured Claim” means a Claim of a Creditor arising on or before the
Petition Date to the extent (a) secured by a lien on Collateral which is not void or avoidable under
applicable state and federal law, including the Bankruptcy Code or (b) subject to set off under

                                                10



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 25
                                                                       10 of 68
                                                                             53
Sections 553 of the Bankruptcy Code, limited in each of case (a) or (b) to the extent of the value
of said Creditor’s interest in the Debtor’s interests in the property or the amount of the set off,
as applicable; provided, however, that nothing herein shall prohibit a Secured Creditor from
making the election provided in Sections 1111(b)(2) of the Bankruptcy Code.

         Secured Creditor: “Secured Creditor” means any Creditor that is the Holder of a Secured
Claim.

       Settled Actions: “Settled Actions” means, collectively, (a) Claims Objections or any other
action related to a Claim, (b) any and all claims and Causes of Action that the Debtor, the
Committee, or the Distribution Trustee could assert against any non-debtor party, which claims
and Causes of Action shall be fully and finally released pursuant to the Plan subject to the
Bankruptcy Code and Bankruptcy Rules.

       Taxing Authorities: “Taxing Authorities“ means the Internal Revenue Service, the
Louisiana Department of Revenue, and any other state or local taxing authority.

        Trust Assets: “Trust Assets” shall mean all of the following: (i) the Initial Distribution Trust
Funds, (ii) the Monthly Distribution Amount paid by the Reorganized Debtor to the RWDY
Distribution Trust, (iii) all funds transferred to the RWDY Distribution Trust pursuant to Section
6.12.2, infra, after the payment of the 2.5% of such transferred funds as a commission as
authorized under Section 9.10 of this Plan, and (iv) the Other Trust Assets.

        Undetermined Claim: “Undetermined Claim “ means a Claim that is (a) a Disputed Claim
or Contested Claim; (b) a Claim arising through rejection of an executory contract or unexpired
lease; (c) an undetermined Administrative Claim in respect of an application of a Professional
Person; or (d) a Claim that is an Unliquidated Claim or a Contingent Claim.

      Unliquidated Claim: “Unliquidated Claim” means any Claim that is listed in the Debtor’s
schedules as “unliquidated.”

       Unsecured Claim: “Unsecured Claim” means any Claim against the Debtor whatsoever,
other than (a) a Secured Claim, or (b) a Claim that is entitled to priority pursuant to the
Bankruptcy Code.

        Withheld Distribution Amount: “Withheld Distribution Amount” shall mean any
distribution that would be made on a Claim from the RWDY Distribution Trust but for the fact
that the Claim has not been Allowed.

       2.3 Rules of Interpretation: For purposes of this Plan, (i) any reference in the Plan to a
contract, instrument, release, indenture, or other agreement or document being in a particular
form or on particular terms and conditions means that such document shall be substantially in
such form or substantially on such terms and conditions; (ii) any reference in the Plan to an

                                                  11



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 26
                                                                       11 of 68
                                                                             53
existing document or exhibit Filed or to be Filed means such document or exhibit as it may have
been or may be amended, modified, or supplemented as permitted herein; (iii) the words
“herein,” “hereto” and “hereof” refer to the Plan in its entirety rather than to a particular portion
of the Plan; and (iv) the rules of construction set forth in Section 502 of the Bankruptcy Code and
in the Bankruptcy Rules shall apply.

        2.4 Computation of Time: In computing any period of time prescribed or allowed in this
Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

        2.5 Exhibits and Plan Supplement: All exhibits are incorporated into and are a part of
the Plan as if set forth in full herein. Holders of Claims and Interests may obtain a copy of the
Filed exhibits upon written request to the Debtor’s Attorney, Robert W. Raley, Esq., 290 Benton
Spur Road, Bossier City, LA 7111 or bankruptcy@robertraleylaw.com. Upon their Filing, the
exhibits may be inspected in the office of the clerk of the Bankruptcy Court or at the Bankruptcy
Court’s CM/ECF or PACER website. Moreover, all pleadings, documents, exhibits or plan
supplements referred to in this Plan may be viewed and printed by logging on to PACER at
www.lawb.uscourts.gov.          To    obtain    a     password,     you    may      register   at
http://pacer.psc.uscourts.gov or call PACER Service Center at 1-800-676-6856. The documents
contained in the exhibits shall be approved by the Bankruptcy Court pursuant to the Confirmation
Order. The Debtor expressly reserves the right to modify or make additions to or subtractions
from any exhibit or to the Plan and to amend, modify or supplement any exhibit to the Plan in
conformance with the provisions of this Plan, the Bankruptcy Code and Bankruptcy Rules.

                                         ARTICLE III
                              DESIGNATION OF CLASSES OF CLAIMS

        3.1 Designation of Classes of Claims: A Claim is classified in a particular Class only to the
extent that the Claim qualifies within the description of that Class and is classified in a different
Class to the extent that any remainder of the Claim qualifies within the description of such
different Class. A Claim is in a particular Class only to the extent that the Claim is an Allowed
Claim in that Class and has not been released or otherwise satisfied before the Effective Date.

       3.2 Unclassified Claims:

       (i) Allowed Administrative Claims (Unimpaired)

       (ii) Allowed Priority Tax Claims (Unimpaired)

       (iii) Insured Claims




                                                 12



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 27
                                                                       12 of 68
                                                                             53
       3.3 Classified Claims and Interests:

       Class 1:        Secured Claim of the United States Small Business Administration
                       (Impaired)

       Class 2:        Secured Claim of Seacoast Business Funding (Impaired)

       Class 3:        Secured Claim of Bossier Federal Credit Union (Impaired)

       Class 4:        The Merchant Cash Advance Lenders Claims
                       (Impaired)

       Class 5:        The Jason Brazzel Drill Pro Consulting LLC Claim (Impaired)

       Class 6:        The Kenneth Lowery Drill Pro Consulting LLC Claim (Impaired)

       Class 7:        JPMorgan Chase PPP CARES ACT Claim (Impaired)

       Class 8:        General Unsecured Claims (Impaired)

       Class 9:        Equity Interest Holders (Impaired)

                                      ARTICLE IV
                  PAYMENT OF ADMINISTRATIVE CLAIMS AND EXPENSES
            AND CERTAIN PRIORITY CLAIMS AND TREATMENT OF INSURED CLAIMS

        4.1 Administrative Claim Applications and Deadline. Holders of Administrative Claims,
including Professional Claims, other than: (a) Allowed Administrative Claims as of the Effective
Date; (b) Administrative Claims that represent liabilities incurred on or after the Petition Date,
but prior to the Effective Date, in the ordinary course of the Debtor’s business which may be paid
in the ordinary course of the Debtor’s business without order of the Bankruptcy Court; and (c)
Administrative Claims that constitute fees or charges assessed against the Estate under Chapter
123, Title 28, United States Code, by no later than the Administrative Claim Bar Bate must: (i) file
an application with the Bankruptcy Court for allowance and request for payment of the
Administrative Claim; and (ii) serve a copy of such application and request on the Debtor, the
United States Trustee and all other parties entitled to notice thereof. Failure to file and serve
such application and request by the Administrative Claim Bar Date or Professional Claim Bar Date,
whichever date is applicable, shall result in the Administrative Claim being forever barred and
discharged. Except as specifically provided in the Plan, nothing in this Plan alters the law
applicable to, and governing, the allowance and payment of Administrative Claims (including
Professional Claims) under the Bankruptcy Code.



                                                13



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 28
                                                                       13 of 68
                                                                             53
        4.2 Treatment of Administrative Claims: Except to the extent that the Debtor and the
Holder of an Administrative Claim may otherwise agree in writing, Administrative Claims which
are Allowed Claims prior to the Effective Date of the Plan shall be paid in full on or before the
Effective Date of the Plan. Administrative Claims that become Allowed Claims after the Effective
Date of the Plan shall be paid in full in cash on or before ten (10) business days following the date
the Administrative Claim becomes an Allowed Claim by Final Order of the Bankruptcy Court.

        4.3 Treatment of Professional Claims: Professional Claims become Allowed the same as
Administrative Claims in this Article (Section 4.1), and are treated the same as Administrative
Claims in this Article (Section 4.2), except that: (i) a Professional Claim that has been previously
Allowed on a final (not interim) basis by Final Order of the Bankruptcy Court is not subject to the
requirement of filing an application as provided in Section 4.1; (ii) a Professional Claim that has
been Allowed on an interim basis (not final) in whole or in part, shall with respect to being
Allowed on a final basis, be subject to the filing of an application for its allowance as provided for
in Section 4.1, but shall file such application by the Professional Claims Bar Date (as opposed to
the Administrative Claim Bar Date) and shall be subject to such law, rules and procedures as
would be otherwise applicable to the same outside of the this Plan; (iii) a Professional Claim that
has been previously Allowed and paid on a final basis by Final Order of the Bankruptcy Court, but
subject to disgorgement in the event of administrative insolvency, shall cease being subject to
said disgorgement ten (10) days after the Professional Claims Bar Date unless, upon motion and
notice, the Bankruptcy Court extends such period; (iv) any interim payments on account of a
Professional Claim shall be credited against the payment of the final Allowed amount of such
Professional Claim; and (v) any retainer provided on account of a Professional Claim may be
credited and applied against the payment of the final Allowed amount of such Professional Claim
once such Professional Claim is Allowed.

        4.4 Post-Confirmation Fees and Expenses: Upon the Confirmation Date, any
requirement that Professionals comply with Bankruptcy Code sections 327 through 331 and 1103
in seeking retention or compensation for services rendered after such date shall terminate, and
the Reorganized Debtor may employ and pay any professional for services rendered or expenses
incurred after the Confirmation Date in the ordinary course of business without any further
notice to any party or action (including, without limitation, the need to file a fee application),
order or approval of the Bankruptcy Court.

        4.5 Priority Tax Claims: Priority Tax Claims shall be paid by the Reorganized Debtor, up
to the Allowed amount of such Claim, plus interest at the rate of 3% per annum accrued thereon
on a quarterly basis on April 1, July 1, October 1, and January 1 of each year over a period not
exceeding five (5) years after the date of the order for relief, as provided in Section 1129(a)(9)(C)
of the Bankruptcy Code, commencing after the first full quarter following the Effective Date. If
the Reorganized Debtor fails to make a payment owed on an Allowed Priority Tax Claim pursuant
to the terms of the Plan, it shall be deemed an Event of Default. In the event that an Event of
Default occurs with regard to an Allowed Priority Tax Claim, the specific Holder of the Priority Tax
Claim shall send a written notification, via first class mail, postage pre-paid, to the Reorganized

                                                 14



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 29
                                                                       14 of 68
                                                                             53
Debtor of the Event of Default with a copy to Seacoast at 1880 N. Congress Ave., Suite 404,
Boynton Beach, FL 33426 Attn: Mr. Jay Atkins. The Reorganized Debtor shall have thirty (30) days
from the date the written notification is sent to cure the Event of Default in full or the Holder of
the Allowed Priority Tax Claim may: (a) enforce the entire amount of its Claim; (b) exercise any
and all rights and remedies under applicable non-bankruptcy law, and (c) seek such relief as may
be appropriate in the Bankruptcy Court. The Reorganized Debtor’s mailing address for purposes
of sending this written notification is RWDY, Inc., 2640 Youree Drive, Suite 200, Shreveport, LA
71104. Notices sent to the Reorganized Debtor by the Holder of an Allowed Priority Tax Claim
shall be sent by first class mail, postage pre-paid.

        4.6 Insured Claims: Insured Claims shall be satisfied from the proceeds of any applicable
Insurance Policy. Insured Claims include the Claims held by Jacob Ashley and Rhonda Sue Devor.
Insured Claims are not classified and are not entitled to any distributions under the Plan;
however, the relevant holder shall exhaust all remedies with respect to the applicable Insurance
Policy. Any Insured Claim shall be deemed to be satisfied in full from the proceeds of the
applicable Insurance Policy. Nothing in this Section 4.6 shall constitute a waiver of any claim, right
or cause of action the Debtor or the Estate may hold against any Person, including any
insurer. Pursuant to section 524(e) of the Bankruptcy Code, nothing in the Plan shall release or
discharge any insurer from any obligations to any Person under applicable law or any policy of
insurance under which any Debtor is an insured or beneficiary or for purposes of any insurance
recovery.

       4.7 Inapplicability to Seacoast: Prior to the Effective Date of the Plan, approval by the
Court and payment of any fees and costs, including attorneys’ fees incurred by Seacoast under
the Post-Petition Agreements (as defined in section 5.2, below), and to the extent such fees and
expenses may qualify as Professional Claims, this section is inapplicable, and instead the payment
of any such fees and expenses incurred by Seacoast for which Seacoast is entitled to
reimbursement by the Debtor under the Post-Petition Agreements (as defined in section 5.2.,
below), shall be governed exclusively by the procedures established under the Final Financing
Order and the Post-Petition Agreements (as defined below).

                                       ARTICLE V
                      TREATMENT OF CLASSES OF CLAIMS AND INTERESTS

       5.1 Secured Claim of the United States Small Business Administration (Class 1):

       5.1.1 Class 1 shall consist of the Allowed Secured Claim of The United States Small
Business Administration.

        5.1.2 The United States Small Business Administration, holds a Secured Claim in the
allowed amount of $150,000.00. It will be paid in 320 monthly installment payments of $742.23
that includes interest at the rate of 3.25% per annum. The accrual of interest and the payments
will commence on the on the 15th Day of the first month following the Plan's Effective Date.

                                                 15



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 30
                                                                       15 of 68
                                                                             53
        5.1.3 Retention of Liens: The United States Small Business Administration shall hereby
retain the lien it currently holds, and its lien shall remain in full force and effect until all payments
required under the Plan have been paid in full.

      5.1.4 Impairment: The Class 1 Secured Claim of United States Small Business
Administration is Impaired under the Plan.

        5.2 Secured Claim of Seacoast Business Funding (Class 2):

        5.2.1 Class 2 shall consist of the Allowed Secured Claim of Seacoast Business Funding, a
Division of Seacoast National Bank ("Seacoast"). The Debtor and Seacoast operated prepetition
pursuant to a Purchase Agreement entered into on or about November 21, 2018 as amended,
supplemented and/or restated by that First Amendment to Purchase Agreement dated March
26, 2019, that Second Amendment to Purchase Agreement dated May 9, 2019, and that Third
Amendment to Purchase Agreement dated October 26, 2019, (hereinafter collectively, the
"Purchase Agreement"), and in addition, post-petition, have operated and continue to operate
pursuant to the Purchase Agreement, as amended and/or supplemented by that Post-Petition
Chapter 11 Bankruptcy Rider to Purchase Agreement (the "Bankruptcy Rider") (the Purchase
Agreement and the Bankruptcy Rider shall hereinafter be referred to collectively as, the "Post-
Petition Agreements"), as approved by the Bankruptcy Court pursuant to the entry of the Final
Financing Order.

       5.2.2 Pursuant to the Post-Petition Agreements, all prepetition and post-petition
Obligations (as defined in the Final Financing Order) due to Seacoast must be repaid in full,
without setoff, recoupment or deduction, "by no later than…the effective date of any confirmed
Plan, unless Seacoast agrees to and consents, in writing, to other treatment under a Plan."

        5.2.3 The Debtor has notified Seacoast that it will be unable to repay the prepetition
Obligations and/or Post-Petition Obligations in full at confirmation, since the Debtor does not
anticipate having sufficient liquidity to pay, in full, all Obligations owing to Seacoast. In order to
induce Seacoast to consent to a Plan, the Debtor has agreed to preserve for the benefit of
Seacoast, and to grant to Seacoast, each of the following rights post-confirmation:

        (i)    All existing and hereafter arising rights and interests granted to Seacoast, and all
               monetary and non-monetary obligations owed and hereafter owing to Seacoast by
               the Debtor and the Reorganized Debtor, under and in respect to the Post-Petition
               Agreements, and the Final Financing Order shall be and are hereby ratified and
               acknowledged, and approved without any modification.

        (ii)   All of the rights and interests granted to Seacoast, and all monetary and non-
               monetary obligations owed and hereafter owing to Seacoast by the Debtor and the
               Reorganized Debtor under and in respect to the Post-Petition Agreements and the

                                                   16



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 31
                                                                       16 of 68
                                                                             53
             Final Financing Order shall at all times be fully preserved, and shall remain in full
             force and effect post-confirmation and fully binding on the Debtor and the
             Reorganized Debtor and all parties-in-interest of the Debtor and the Reorganized
             Debtor.

     (iii)   The Debtor and the Reorganized Debtor, except for any monetary obligations
             altered by the Plan, expressly assume, upon entry of a Confirmation Order, all of
             the terms, duties and obligations under the Post-Petition Agreements and the
             Reorganized Debtor’s continued operation thereunder, which shall be binding on
             and govern the factoring relationship between Seacoast and the Reorganized
             Debtor on and as of the Confirmation Date, except that Seacoast shall have no duty
             to comply with any terms contained in the Final Financing Order that no longer
             apply on or as of the Confirmation Date, including, but not limited to, the
             procedures contained in Sections 15 and 20 of the Final Financing Order. Upon
             Confirmation of the Plan, any security interests or liens provided to any Junior
             Secured Lenders under Paragraph 11 in the Final Financing Order shall
             automatically terminate and cease to exist.

     (iv)    Nothing contained in any Plan or any Confirmation Order approving a Plan, shall
             adversely effect, modify, enjoin, impair, interfere with, or negatively impact: (a) any
             of Seacoast's rights and/or the Debtor's and the Reorganized Debtor’s obligations
             owing to Seacoast, under and with respect to the Post-Petition Agreements and the
             Final Financing Order, including, without limitation, Seacoast's first priority
             ownership interest in all Purchased Accounts (as defined by the Post-Petition
             Agreements) and Seacoast's duly perfected first priority security interest, liens and
             interests recognized or granted to Seacoast in the prepetition Collateral and post-
             petition Collateral (as defined in the Post-Petition Agreements and the Final
             Financing Order), including any non-Purchased Accounts and all proceeds thereof,
             and the Reserve, which are fully preserved and which Collateral shall continue to
             secure post-confirmation any now existing and hereafter arising advances, over-
             advances, fees and/or financial accommodations made to, and due from the Debtor
             and the Reorganized Debtor, and/or (b) any rights that Seacoast has or may
             hereafter have in respect to any supporting obligations (as such term is defined in
             the Uniform Commercial Code), including any guarantor of the Obligations under
             the Post-Petition Agreements.

     (v)     In the event the Debtor and/or the Reorganized Debtor defaults under the Post-
             Petition Agreements and/or the Plan, Seacoast shall be entitled to exercise and
             enforce all rights and remedies, under the and in respect to the Post-Petition
             Agreements, the Plan and applicable state law, free of any automatic stay under 11
             U.S.C. § 362 or any injunction under 11 U.S.C. § 524(a), or otherwise.



                                                17



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 32
                                                                       17 of 68
                                                                             53
     (vi)   In the event of a breach of the Plan, and/or the Post-Petition Agreements, the
            Bankruptcy Court will retain non-exclusive, concurrent jurisdiction together with
            any state or federal court having subject matter and in personam jurisdiction over
            the subject matter and the parties as provided in the Post-Petition Agreements, to
            enforce to the terms of the Plan, and/or the Post-Petition Agreements between
            Seacoast and the Debtor, including the Reorganized Debtor, and the Debtor and the
            Reorganized Debtor each waive any right to contest the jurisdiction of any such
            state or federal court. In the event of any conflict or inconsistency between this
            section and Article XI below (Retention of Jurisdiction), this section shall control.

     (vii) Notwithstanding anything to the contrary, in the event of an express conflict
           between the terms of the Final Financing Order on the one hand, and the Plan,
           including the Plan Supplement, the Confirmation Order, or any authorizing
           amendment or modification to the Plan, on the other hand, the Final Financing
           Order will control.

     (viii) After the Confirmation Date or Effective Date, whichever is earliest, the Debtor and
            Seacoast shall be entitled to modify the terms of the Post-Petition Agreements
            without having to obtain authorization from the Bankruptcy Court or a modification
            of this Plan, provided, however, that Seacoast and the Reorganized Debtor shall
            provide notice to the Distribution Trustee of any modification, if any, that would
            affect any rights of the RWDY Distribution Trust.

     (ix)   The Debtor acknowledges and agrees that in respect to the creation of the RWDY
            Distribution Trust as provided under Article IX in the Plan and any of the rights and
            powers granted, transferred, delegated, or otherwise, to any person under the
            RWDY Distribution Trust, including, but not limited to, the Distribution Trustee and
            any beneficiary of the Trust, shall not adversely effect, modify, enjoin, impair,
            interfere with, or negatively impact any of Seacoast's rights and/or the Debtor's
            (and the Reorganized Debtor’s) monetary and non-monetary obligations to
            Seacoast under and with respect to the Post-Petition Agreements and the Final
            Financing Order except as provided herein. The Distribution Trustee is neither a
            party to the Post-Petition Agreements, nor an intended third-party beneficiary, and
            the Distribution Trustee has no rights or standing under the Post-Petition
            Agreements.

     (x)    Upon notice by Seacoast to the Reorganized Debtor and the Distribution Trustee of
            the occurrence of any event which would be an Event of Default under the Post-
            Petition Agreements: (a) the Debtor’s and the Reorganized Debtor’s right to use any
            portion of any purchase price advances the Debtor receives from Seacoast for the
            purpose of funding any Monthly Distribution Amounts to the RWDY Distribution
            Trust shall terminate, and (b) the Distribution Trustee shall not accept any further


                                              18



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 33
                                                                       18 of 68
                                                                             53
              Monthly Distribution Amount from the Reorganized Debtor, unless and until such
              Event of Default is cured and Notice of same is withdrawn by Seacoast.

       (xi)   All Monthly Distribution Amounts which the Distribution Trustee receives prior to
              Seacoast’s giving notice of an Event of Default as set forth in the preceding
              subparagraph (x) shall be received by the Distribution Trustee free and clear of any
              claim or lien of Seacoast, and the Distribution Trustee may therefore retain, make
              disbursements from, or otherwise use such Monthly Distribution Amounts received
              by the Distribution Trustee prior Seacoast’s giving notice of an Event of Default to
              the Distribution Trustee as set forth in the preceding subparagraph (x) pursuant to
              the terms of the RWDY Distribution Trust.

       (xii) Should the Reorganized Debtor remit any Monthly Distribution Amount to the
             Distribution Trustee after Seacoast has given notice of an Event of Default as set
             forth in the preceding subparagraph (x), the Distribution Trustee shall segregate
             and retain such funds for the benefit of, and subject to the security interest and lien
             of, Seacoast.

       (xiii) In any and all events, the Distribution Trustee shall have no liability for funds
              disbursed in contravention of the preceding subparagraph (x)unless and until she
              receives notice of an Event of Default and of Seacoast’s intent to trigger the
              provisions stated in Plan Section 5.2.3.(IX). The Distribution Trustee’s Notice
              Address is set forth in section 13.12.

       (xiv) As to Section 6.5 of this Plan, entitled “Re-Vesting of Assets,” as of, on and after the
             Effective Date of the Plan, such provision will have no impact on any Purchased
             Accounts acquired by Seacoast or the Collateral in which Seacoast holds a security
             interest and no such Purchased Accounts or Collateral shall vest in the Reorganized
             Debtor free and clear of all liens, claims, Causes of Action, interests, or otherwise.

       5.2.4 The Class 2 Claim of Seacoast Business Funding is Impaired under the Plan.

       5.3 Secured Claim of Bossier Federal Credit Union (Class 3):

       5.3.1 Class 3 shall consist of the Allowed Secured Claim of Bossier Federal Credit Union
related to the purchase money loan used to acquire a 2017 Ford F 250 Pickup Truck.

        5.3.2 Bossier Federal Credit Union holds a Secured Claim in the allowed amount of
$8195.46. It will be paid in 48 monthly installment payments of $189.67 that include interest at
the rate of 5.25% per annum. The accrual of interest and the payments will commence on the on
the 15th Day of the first month following the Plan's Effective Date.



                                                19



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 34
                                                                       19 of 68
                                                                             53
        5.3.3 Retention of Liens: Bossier Federal Credit Union will retain the lien it currently
holds, and its lien will remain in full force and effect until all payments to Bossier Federal Credit
Union required under the Plan have been paid in full.

       5.3.4 Impairment: The Class 3 Secured Claim of Bossier Federal Credit Union is Impaired
under the Plan.

       5.4     The Merchant Cash Advance Lenders Unsecured Claims (Class 4):

       5.4.1 Class 4 shall consist of Merchant Cash Advance Lenders Unsecured Claims.

        5.4.2 All Class 4 Claims are disputed, unliquidated and contingent. The controversy
includes, but is not limited to: whether Debtor is an obligated party under the Merchant Cash
Advance Agreements; whether the transactions should be classified as loans; whether the
transactions are subject to usury sanctions; the amount of the original disbursements for which
Debtor may be liable; the proper application of payment credits; whether all or some of the
prepetition payments are subject to avoidance as preferential transfers pursuant to 11 U.S.C. §
547 and/or avoidance as constructively fraudulent transfers made without adequate
consideration pursuant to 11 U.S.C. § 548, whether any of the claimants have a perfected security
interest in any property of the estate and the extent of any such interest under 11 U.S.C. § 506(a),
and whether any of the claimants are subject to subordination or other Claims.

        5.4.3 The Class 4 Claims are treated pursuant to the Class 4 MCA Claims Table. The table
states (i) the Name of each Class 4 MCA Lender Claim Holder; (ii) the contract date; (iii) the total
amount disbursed by the MCA Lender Claim Holder; (iv) the amount repaid to the MCA Lender
Claim Holder between the contract date and the petition date; (v) the balance after deducting
the repayment; (vi) the proposed interest rate, term, monthly repayment and total repayment.
The MCA Lender Claims are impaired under the Plan.



                                   CLASS 4 MCA CLAIMS TABLE
                                    MCA Creditor: EIN Cap, Inc.
 Amount Disbursed:                                                                     $943,315.00
 Amount Repaid:                                                                        $173,694.10
 Balance:                                                                              $769,620.90
 Compromise Amount:                                                                    $846,582.99
 Interest Rate:                                                                              5.25%
 Term:                                                                                  60 Months
 Monthly Disbursement:                                                                  $16,073.21
 Total Repayment:                                                                      $964,392.60


                                                 20



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 35
                                                                       20 of 68
                                                                             53
                        MCA Creditor: Fox Capital Group, Inc.
Amount Disbursed:                                                   $950,000.00
Amount Repaid:                                                      $997,351.89
Balance:                                                                  $0.00
Compromise Amount:                                                   $50,000.00
Interest Rate:                                                            5.25%
Term:                                                                60 Months
Monthly Disbursement:                                                  $949.30
Total Repayment:                                                     $56,958.00

                          MCA Creditor: Mr. Advance, LLC
Amount Disbursed:                                                    $217,500.00
Amount Repaid:                                                        $61,200.36
Balance:                                                             $156,299.64
Compromise Amount:                                                   $171,929.60
Interest Rate:                                                             5.25%
Term:                                                                 60 Months
Monthly Disbursement:                                                  $3,264.25
Total Repayment:                                                     $195,855.00

                         MCA Creditor: Queen Funding, LLC
Amount Disbursed:                                                    $622,113.00
Amount Repaid:                                                       $252,500.00
Balance:                                                             $369,613.00
Compromise Amount:                                                   $406,574.30
Interest Rate:                                                             5.25%
Term:                                                                 60 Months
Monthly Disbursement:                                                  $7,719.21
Total Repayment:                                                     $463,152.60

                        MCA Creditor: Tailored Fund Cap LLC
Amount Disbursed:                                                  $1,887,464.29
Amount Repaid:                                                     $1,051,454.50
Balance:                                                            $836,009.79
Compromise Amount:                                                  $919,610.77
Interest Rate:                                                             5.25%
Term:                                                                 60 Months
Monthly Disbursement:                                                 $17,459.72
Total Repayment:                                                   $1,047,583.20
                                        21



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 36
                                                                       21 of 68
                                                                             53
                             MCA Creditor: Tiger Capital Group LLC
 Amount Disbursed:                                                                $4,390,000.00
 Amount Repaid:                                                                    $372,125.00
 Balance:                                                                         $4,017,875.00
 Compromise Amount:                                                               $4,419,662.50
 Interest Rate:                                                                           5.25%
 Term:                                                                               60 Months
 Monthly Disbursement:                                                               $83,911.64
 Total Repayment:                                                                 $5,034,698.40

                            MCA Creditor: Vernon Capital Group LLC
 Amount Disbursed:                                                                $3,015,600.00
 Amount Repaid:                                                                    $484,985.50
 Balance:                                                                         $2,530,614.50
 Compromise Amount:                                                               $2,783,675.95
 Interest Rate:                                                                           5.25%
 Term:                                                                               60 Months
 Monthly Disbursement:                                                               $52,850.83
 Total Repayment:                                                                 $3,171,049.80
                                             TOTALS
 Amount Disbursed:                                                               $12,025,992.29
 Amount Repaid:                                                                   $3,393,311.35
 Balance:                                                                         $8,680,032.83
 Compromise Amount:                                                               $9,598,036.11
 Interest Rate:                                                                           5.25%
 Term:                                                                               60 Months
 Monthly Disbursement:                                                             $182,228.16
 Total Repayment:                                                                $10,933,689.60

         5.4.4 Any MCA Lender may opt to have its Claim treated in accordance with the Class 4
MCA Claims Table by voting to accept the Plan. The Claim of any MCA Lender which opts to have
its claim treated in accordance with the Class 4 MCA Claims Table by voting to accept the Plan
will be compromised, established, and Allowed as of the Plan’s Effective Date as an unsecured
claim in the stated Compromise Amount less any payments made to or received by any MCA
Lender between the Petition Date and the Effective Date. Subject to the provisions of this Plan,
on the 15th day of the first full month following the Effective Date, and on the fifteenth day of
each successive month, the RWDY Distribution Trust will make the Monthly Distributions
specified in the Class 4 MCA Claims Table (adjusted for any payments made between the Petition
Date and the Effective Date) until the Compromise Amount of each MCA Lender’s Allowed Claim
is paid in full with interest. Notwithstanding the foregoing, in the event that the Debtor or

                                               22



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 37
                                                                       22 of 68
                                                                             53
Reorganized Debtor, as the case may be, does not make a full Monthly Distribution Amount
transfer to the RWDY Distribution Trust in accordance with Section 6.1, infra., the RWDY
Distribution Trust shall only make a Distribution under the Plan on account of each Allowed Class
4 Claim from the total amount of the Monthly Distribution Amount transferred by the Debtor or
Reorganized Debtor, as the case may be, to the RWDY Distribution Trust, on a Pro Rata basis with
Distributions to other Allowed Class 4 Claims. In such case, interest will continue to accrue on
any and all such Allowed Class 4 Claims to the extent of the unpaid balance owed on each Allowed
Class 4 Claim, but the monthly payment amount shall not be modified; instead the term shall be
sufficiently extended to fully pay the Allowed Class 4 Claims.

        For each MCA Lender opting to have its claim treated in accordance with the Class 4 MCA
Claims Table, the Plan shall be deemed a motion to approve the good-faith compromise and
settlement pursuant to which the Debtor settles the Settled Actions pursuant to section 1123 of
the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the benefits provided
under the Plan, upon the Effective Date, the provisions of the Plan shall constitute a good faith
compromise and settlement of all the Settled Actions and as an acceptance of the Plan. By virtue
of the compromise and settlement of the Settled Actions, each MCA Lender opting to have its
claim treated in accordance with the Class 4 MCA Claims Table, (a) shall be fully and finally
released by the Debtor, the Reorganized Debtor, and the Estate from the Settled Actions,
including, but not limited to (i) any Claims Objection or any other action related to such MCA
Lender’s Claim, and (ii) any and all claims and Causes of Action that the Debtor, the Reorganized
Debtor, the Estate, the Committee, or the Distribution Trustee could assert against any such MCA
Lender or any non-debtor party with respect to such MCA Lender’s Allowed Claim; and (b) such
MCA Lender’s Claim shall be Allowed in the Compromise Amount. Without limiting the foregoing,
the compromise, settlement, and release of all Causes of Action against each MCA Lender opting
to have its claim treated in accordance with the Class 4 MCA Claims Table shall include all Causes
of Action created by the Bankruptcy Code, including but not limited to, §§ 105, 501, 502, 506,
510, 544, 547, 548, 550, 551, and 1123(b)(5) of the Bankruptcy Code, Rules 3007 and 7001 of the
Bankruptcy Rules. The compromises and releases described herein shall be deemed
nonseverable from each other and from all other terms of the Plan. The Confirmation Order shall
constitute the Bankruptcy Court's approval of the compromise, settlement, and release of the
Settled Actions, as well as a finding by the Bankruptcy Court that the settlement of the Settled
Actions is in the best interests of the Debtor, their Estate, and the Holders of Claims and Interests,
and is fair, equitable, and reasonable.

        5.4.5 Any MCA Lender that does not opt to have its Claim treated in accordance with the
Class 4 MCA Claims Table by voting to reject, and/or otherwise refusing to be bound by, the Plan
will be treated as a Disputed Claim and Contested Claim, Contingent Claim, and Unliquidated
Claim as to liability and amount. As such, the MCA Lender Claimholder not opting to have its
Claim treated in accordance with the Class 4 MCA Claims Table will receive no payment or
Distribution under the Plan on account of its Class 4 Claim or any portion of such Claim unless
and until such Claim becomes an Allowed Claim; provided, however, to the extent that any such
Claim is Allowed as a Secured Claim, the Claim Holder will retain its pre-petition lien securing its

                                                 23



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 38
                                                                       23 of 68
                                                                             53
Claim only to the extent of its interest in any prepetition Collateral, and shall be paid by deferred
Cash payments of a specified value with interest at the rate of 5.25%, all in accordance with the
other stated Class 4 payment provisions. No lien or security interest securing any Secured Claim
in favor of any MCA Lender shall authorize or enable any MCA Lender to seek to collect or in any
way interfere with Seacoast’s senior and superior interests in any accounts and payment
intangibles and any proceeds thereof or extend to or authorize any MCA Lender to take any
actions which may, in any way, interfere with or impair Seacoast’s rights in connection with any
Collateral arising after the Petition Date. Each Withheld Distribution Amount shall be escrowed
by the Distribution Trustee pursuant to the terms of the Plan, the Confirmation Order and the
RWDY Distribution Trust Agreement.

        If, when, and to the extent that the Claim of any MCA Lender that does not opt to have
its Claim treated in accordance with the Class 4 MCA Claims Table (by voting to reject, and/or
otherwise refusing to be bound by, the Plan) is Allowed as a Secured Claim, an Unsecured Claim,
or both, then, except as the following may be affected by a judgment or order of the Bankruptcy
Court affecting such MCA Lender’s Claims (including, without limitation, a judgment or order
decreeing equitable subordination or other relief against such MCA Lender):

       A. The Distribution Trustee will disburse the aggregate sum comprising all Withheld
          Distribution Amounts with respect to such Secured Claim, Unsecured Claim or both,
          and begin making disbursements to the Holder of such newly Allowed Class 4 Claim
          of Claims in the amount set forth in the Class 4 MCA Claims Table pursuant to the
          terms of the Plan, the Confirmation Order, and the RWDY Distribution Trust
          Agreement.

       B. The amounts, including the aggregate sum comprising all Withheld Distribution
          Amounts and amounts set forth in the Class 4 MCA Claims Table, that shall be
          distributed on such newly Allowed Class 4 Claims and, if such MCA Lender’s Claim is
          Allowed in part as a Secured Claim and in part as an Unsecured Claim, all such amounts
          distributed to such MCA Lender shall be imputed in payment of such Secured Claim
          and Unsecured Claim in proportion to the amounts of such MCA Lender’s Allowed
          Secured Claim and Allowed Unsecured Claim.

       C. If the total amount of both the Allowed Secured Claim and Allowed Unsecured Claim
          held by the Holder of any newly Allowed Class 4 Claim exceeds the Class 4 MCA Claims
          Table scheduled amount, neither the interest rate nor the monthly payment amount
          shall be modified; instead, the term shall be sufficiently extended to fully pay the MCA
          Lender’s Allowed Class 4 Claim, including the MCA Lender’s Allowed Secured Claim
          and Allowed Unsecured Claim.

       5.4.6 The Class 4 Merchant Lender Claims are impaired under the Plan.



                                                 24



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 39
                                                                       24 of 68
                                                                             53
          5.5. The Jason Brazzel Drill Pro Consulting LLC Claim (Class 5):

      5.5.1 Class 5 shall consist of Jason Brazzel’s Claim under the Drill Pro Consulting, LLC
Agreement which has been filed as Claim 11 in the Chapter 11 Case.

          5.5.2 The Holder of the Class 5 Claim will receive the following treatment at his option.
Either:

        Option A: The Claimholder of the Class 5 Claim will contribute the Class 5 Claim to the
Debtor on the Effective Date. In return, the Reorganized Debtor shall issue 20% of the
Reorganized Debtor’s common stock to Jason Brazzel, and Jason Brazzel shall accept such stock,
shall agree to the Reorganized Debtor’s issuance of stock in the Reorganized Debtor to the Equity
Interest Holder as set forth in 5.9.1, and shall agree that the Class 5 Claim shall be deemed
satisfied in full; or

       Option B: If the Class 5 Claim Claimholder does not opt to have his Claim treated in
accordance with Option A by voting to accept the Plan, then the Class 5 Claim will be treated as
a Disputed Claim and Contested Claim, a Contingent Claim, and an Unliquidated Claim,
undetermined as to liability and amount. As such, the Class 5 Claim Claimholder will receive no
payment or distribution hereunder on account of its Class 5 Claim or any portion of such Claim
unless and until such Disputed Claim and/or Contested Claim becomes an Allowed Claim;
provided, however, that any such Disputed Claim and/or Contested Claim may only be classified
as an Unsecured Claim.

        Pending the Class 5 Claim being Allowed, the Reorganized Debtor shall pay the amount of
$10,000 per month into the RWDY Distribution Trust. The Class 5 Claim Claimholder will receive
no payment or distribution hereunder on account of his Class 5 Claim or any portion of such Claim
unless and until such Disputed Claim and/or Contested Claim becomes an Allowed Claim. Prior
to the Class 5 Claim becoming an Allowed Claim, the Distribution Trustee shall escrow, pursuant
to the terms of the Plan, the Confirmation Order and the RWDY Distribution Trust Agreement,
each monthly payment made by the Reorganized Debtor as set forth in the foregoing sentence,
and each such monthly payment made by the Reorganized Debtor shall be treated as a Withheld
Distribution Amount. If, when, and to the extent that the Disputed Class 5 Claim is allowed, the
Distribution Trustee will disburse the aggregate sum of Withheld Distribution Amounts with
respect to such Claim and begin making disbursements in the Monthly Disbursement Amount of
$10,000 until the Allowed Class 5 Claim is paid in full with interest at the rate of 5.25% per annum.
Notwithstanding the foregoing, neither the Distribution Trustee nor the RWDY Distribution Trust
shall be required to escrow any amount on account of the Disputed Class 5 Claim should the
Debtor or Reorganized Debtor, as the case may be, not make a full Monthly Distribution Amount
transfer to the RWDY Distribution Trust in accordance with Section 6.1, infra. If, when, and to the
extent that the Disputed Class 5 Claim is Allowed, should the Debtor or Reorganized Debtor, as
the case may be, not make a full Monthly Distribution Amount transfer to the RWDY Distribution
Trust in accordance with Section 6.1, infra, the RWDY Distribution Trust shall only make a

                                                  25



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 40
                                                                       25 of 68
                                                                             53
Distribution under the Plan on account of the Allowed Class 5 Claim from the total amount of the
Monthly Distribution Amount transferred by the Debtor or Reorganized Debtor, as the case may
be, to the RWDY Distribution Trust, on account of the Class 5 Claim and General Unsecured
Claims, which Distribution shall be made on a Pro Rata basis among the Holder of the Allowed
Class 5 Claim and Holders of any General Unsecured Claims.

        5.5.3 The treatment of Class 5 under Option A of Section 5.5.2 shall be a Settled Action
pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration
for the benefits provided under the Plan, upon the Effective Date, the provisions of the Plan shall
constitute a good faith compromise and settlement of the Settled Action and as an acceptance
of the Plan.

       5.5.4 In the event that the Class 6 Claim Claimholder does not opt to have his Claim
treated in accordance with Option A of Section 5.6.2 by voting to accept the Plan, and the Class
5 Claim Claimholder opts to have his Claim treated in accordance with Option A of Section 5.5.2
by voting to accept the Plan, then the Class 5 Claim Claimholder shall also receive the 20% of the
Reorganized Debtor’s common stock that would have been issued to the Class 6 Claim
Claimholder under Option A of Section 5.6.2.

          5.5.5 The Class 5 Claim is impaired under the Plan.

          5.6 The Kenneth Lowery Drill Pro Consulting LLC Claim (Class 6):

       5.6.1 Class 6 shall consist of the Claim of Kenneth Lowery that will arise under the Drill
Pro Consulting, LLC Agreement upon the rejection of that agreement as an executory contract.

          5.6.2 The Holder of the Class 6 Claim will receive the following treatment at his option.
Either:

        Option A: The Drill Pro Consulting, LLC Agreement shall be deemed rejected as an
executory contract, and the Holder of the Class 6 Claim will contribute the Class 6 Claim to the
Reorganized Debtor on the Effective Date. In return, the Reorganized Debtor shall issue 20% of
the Reorganized Debtor’s common stock to Kenneth Lowery, and Kenneth Lowery shall accept
such stock, shall agree to the Reorganized Debtor’s issuance of stock in the Reorganized Debtor
to the Equity Interest Holder as set forth in 5.9.1, and shall agree that the Class 6 Claim shall be
deemed satisfied in full; or

        Option B: If the Class 6 Claim Claimholder does not opt to have his Claim treated in
accordance with Option A by voting to accept the Plan, then the Class 6 Claim will be treated as
follows: The Drill Pro Consulting, LLC Agreement will be recognized as constituting an executory
contract, the Debtor shall assume the Drill Pro Consulting, LLC Agreement as an executory
contract vis-a-vis the Class 6 Claim Claimholder, and the Class 6 Claim Claimholder shall retain his
rights under the Drill Pro Consulting, LLC Agreement. As a result of the assumption of the Drill

                                                 26



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 41
                                                                       26 of 68
                                                                             53
Pro Consulting, LLC Agreement and continuation of the Class 6 Claim Claimholder’s rights
thereunder, such contract shall be deemed not to be in default and the assumption of the
contract shall, ipso facto, constitute adequate assurance of future performance under such
contract. Any Claim under the Drill Pro Consulting, LLC shall be deemed to be unmatured.
Therefore, no payment shall be made on the Class 6 Claim.

        5.6.3 The treatment of Class 6 under Option A of Section 5.6.2 shall be a Settled Action
pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration
for the benefits provided under the Plan, upon the Effective Date, the provisions of the Plan shall
constitute a good faith compromise and settlement of the Settled Action and as an acceptance
of the Plan.

       5.6.4 In the event that the Class 5 Claim Claimholder does not opt to have his Claim
treated in accordance with Option A of Section 5.5.2 by voting to accept the Plan, and the Class
6 Claim Claimholder opts to have his Claim treated in accordance with Option A of Section 5.6.2
by voting to accept the Plan, then the Class 6 Claim Claimholder shall receive the 20% of the
Reorganized Debtor’s common stock that would have been issued to the Class 5 Claim
Claimholder under Option A of Section 5.5.2.

       5.6.4 The Class 6 Claim is impaired under the Plan.

       5.7     The JPMorgan Chase PPP CARES ACT Claim (Class 7):

      5.7.1 Class 7 shall consist of the JPMorgan Chase PPP CARES ACT Claim in the amount of
$448,497.44.

       5.7.2 The Reorganized Debtor will fully comply with the requirements for loan
forgiveness pursuant to the Paycheck Protection Program under the CARES Act, and that
compliance includes, but is not limited to, the requirements for forgiveness such as eligible
expenditures, necessary records/documentation, required Borrower certifications, or possible
reductions due to changes in number of employees or compensation and all other provisions set
out in the SBA’s Paycheck Protection Program Materials. Simply stated, the loan will be
extinguished by forgiveness based on the Debtor’s compliance with the program requirements.

      5.7.3 Should it be necessary for the Reorganized Debtor to make payments to meet
program requirements for loan forgiveness or in the event that the loan is not forgiven at all
pursuant to the Paycheck Protection Program under the CARES Act, the Reorganized Debtor will
make such required payments based on the Proof of Claim filed by JPMorgan Chase Bank, N.A.

       5.7.4 The Class 7 Claim is impaired under the Plan.




                                                27



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 42
                                                                       27 of 68
                                                                             53
       5.8 General Unsecured Claims (Class 8):

        5.8.1 Class 8 shall consist of all other Allowed Unsecured Claims against the Debtor not
placed in any other class, and, without limiting the foregoing, shall not include any Unsecured
Claims of any MCA Lender (such Claims being provided for in Class 4), the Unsecured Claim of
Jason Brazzel (such Claim being provided for in Class 5), the Unsecured Claim of Ken Lowery (such
Claim being provided for in Class 6), or the JP Morgan Chase PPP CARES ACT Claim (such Claim
being provided for in Class 7). Creditors holding Allowed Class 8 General Unsecured Claims shall
be paid 100% of their Allowed Class 8 Claims, plus interest at the rate of 5.25%, by the RWDY
Distribution Trust pursuant to the terms of the Plan, the Confirmation Order and the RWDY
Distribution Trust Agreement.

         5.8.2 Each holder of an Allowed Class 8 Claim shall receive its Pro Rata share of an
aggregate monthly distribution of $10,000.00 from the RWDY Distribution Trust until all Allowed
Class 8 non-priority Unsecured Claims are paid in full. Notwithstanding the foregoing, in the event
that the Debtor or Reorganized Debtor, as the case may be, does not make a full Monthly
Distribution Amount transfer to the RWDY Distribution Trust in accordance with Section 6.1,
infra., the RWDY Distribution Trust shall only make a Distribution under the Plan on account of
each Allowed Class 8 Claim from the total amount of the Monthly Distribution Amount
transferred by the Debtor or Reorganized Debtor, as the case may be, to the RWDY Distribution
Trust on account of the Class 8 Claims and the Class 5 Claim on a Pro Rata basis among the Holders
of any Allowed Class 8 Claims and the Holder of any Allowed Class 5 Claim. In such case, the
monthly payment amount shall not be modified; instead the term shall be sufficiently extended
to fully pay the Allowed Class 8 Claims.

       5.8.3 The Class 8 General Unsecured Claims are Impaired under the Plan.

       5.8 Equity Interest Holders (Class 9):

        5.9.1 Class 9 shall consist of the sole Equity Interest Holder, Brian T. Owen, who holds
100% of the issued and outstanding stock in Debtor. The Class 9 Equity Interest Holder will
transfer 100% of the issued and outstanding stock in Debtor to the Debtor. In consideration of
the contribution of the Class 5 and/or Class 6 Claims by the Holders thereof as an infusion of
capital and in further consideration thereof, the Reorganized Debtor shall issue 60% of the
Reorganized Debtor’s common stock to Brian T. Owen. Brian T. Owen will receive nothing
additional under the Plan. The Class 9 Equity Interest Holder’s vote will not count towards votes
tabulated for purposes of any possible cramdown under Section 1129(b).

        5.9.2 The treatment of Class 5 and/or Class 6, and the treatment of Class 9, shall be a
Settled Action pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and
in consideration for the benefits provided under the Plan, upon the Effective Date, the provisions
of the Plan shall constitute a good faith compromise and settlement of the Settled Action and as
an acceptance of the Plan.

                                                28



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 43
                                                                       28 of 68
                                                                             53
       5.9.3 The New Equity Owners shall be the owners of the stock in the Reorganized
Debtor.

       5.9.4 The Class 9 Equity Interest Holder’s Claim is Impaired under the Plan.

        5.10 Payments to the United States Trustee: The Reorganized Debtor shall be
responsible for timely payment of United States Trustee quarterly fees incurred pursuant to 28
U.S.C. 1930(a)(6). Any fees due as of the date of the Confirmation Hearing will be paid in full on
the Effective Date of the Plan. After confirmation, the Reorganized Debtor shall pay United States
quarterly fees as they accrue until this case is closed by the Bankruptcy Court. The Reorganized
Debtor shall file with the Bankruptcy Court and serve on the United States Trustee a quarterly
financial report for each quarter (or portion thereof) that the case remains open in a format
prescribed by the United States Trustee.

                                        ARTICLE VI
                             MEANS OF IMPLEMENTING THE PLAN

        6.1 Continued Operations of RWDY: The Reorganized Debtor shall continue to operate
its business following the Effective Date. The Reorganized Debtor shall only be required to timely
fund and transfer to recipients authorized under this Plan the Debtor Distributions, Professional
Fee Claims, including, but not limited to, the Debtor’s and Reorganized Debtor’s attorneys and
other professionals, United States Trustee quarterly fees incurred pursuant to 28 U.S.C.
1930(a)(6), and the Monthly Distribution Amounts required to be distributed to the RWDY
Distribution Trust.

        6.2 Post Effective Date Management: The Reorganized Debtor shall continue to exist
after the Effective Date in accordance with the applicable laws of the State of Texas, in which it
was formed, for the purposes of operating its business and satisfying its obligations under the
Plan. The Reorganized Debtor shall be owned by the New Equity Owners. The New Equity Owners
will serve as directors of the Reorganized Debtor unless and until any of such directors resign, are
incapacitate, or are replaced. The New Equity Owners shall not receive compensation for their
role as directors of the Reorganized Debtor. Brian Owen shall serve as President of the
Reorganized Debtor and shall be paid a fixed annual salary of $120,000.00 in monthly, or semi-
monthly installments. Ken Lowery shall serve as Secretary Treasurer of the Reorganized Debtor
and shall be paid a fixed annual salary of $102,000.00 in monthly, or semi-monthly installments.
The New Equity Owners may be paid additional compensation as set forth in and subject to the
requirements of Section 6.12, infra.

        6.3 Corporate Action: The entry of the Confirmation Order shall constitute authorization
for the Reorganized Debtor to take or cause to be taken all corporate actions necessary or
appropriate to implement all provisions of, and to consummate, the Plan on and after the
Effective Date and all such actions taken or caused to be taken shall be deemed to have been

                                                29



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 44
                                                                       29 of 68
                                                                             53
authorized and approved by the Bankruptcy Court without further approval, act or action under
any applicable law, order, rule or regulation. The management of the Reorganized Debtor is
authorized and directed to do all things and to execute and deliver all agreements, documents,
instruments, notices and certificates as are contemplated by the Plan and to take all necessary
actions required in connection therewith, in the name of and on behalf of the Debtor and
Reorganized Debtor.

        6.4 Documents: All documents necessary for the implementation of this Plan shall be
executed by all necessary parties in interest on the Effective Date, unless an earlier date is
provided for a particular document or documents under this Plan. To the extent that the parties
in interest herein are unable to agree on the form or substance of such documents, such
unresolved issues shall be submitted to the Court for determination. Upon the Effective Date, or
as soon as practicable thereafter, the Court shall have resolved said issues and all such
documents shall be binding on the Debtor, the Creditors, and all other parties hereto.

         6.5 Re-Vesting of Assets: On the Effective Date, except as otherwise provided in this Plan
and except as to any assets transferred to the RWDY Distribution Trust pursuant to Article IX,
infra, title to all of the Debtor’s assets shall vest in the Reorganized Debtor free and clear of all
liens, Claims, Causes of Action, interests, security interest and other encumbrances and without
further order of the Bankruptcy Court. On and after the Effective Date, except as otherwise
provided in this Plan, the Reorganized Debtor may operate its business and may use, acquire and
dispose of its assets free of any restriction of the Bankruptcy Code. Nothing contained herein
shall impair the provisions of Plan Article IX providing for transfers to the RWDY Distribution Trust
or the provisions of the RWDY Distribution Trust Agreement.

        6.6 Creation of the RWDY Distribution Trust: On the Effective Date and in accordance
with the provisions of Article IX, infra, the Debtor shall enter into the RWDY Distribution Trust
Agreement and make transfers of property as required therein, including but not limited to
certain Assigned Causes of Action and the Initial Distribution Trust Funds as required therein.

        6.7 Incorporation of Bankruptcy Rule 9019: To the extent necessary to effectuate and
implement the compromises and releases contained in the Plan, the Plan shall be deemed to
constitute a motion under Bankruptcy Rule 9019 seeking the Bankruptcy Court’s approval of all
of the compromises contained herein.

        6.8 Incorporation of Valuation Motion: To the extent necessary to effectuate and
implement the provisions of this Plan, the Plan shall be deemed to constitute a motion for
valuation under the Bankruptcy Code, including to value any lien, security interest, or
encumbrance treated by this Plan; provided, however, that nothing in this Plan shall alter any
valuation ordered by Final Order of the Bankruptcy Court in the Chapter 11 Case.




                                                 30



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 45
                                                                       30 of 68
                                                                             53
        6.9 Automatic Stay: The automatic stay provided in Section 362 of the Bankruptcy Code,
shall remain in effect through the Effective Date, unless otherwise specifically modified, annulled,
or terminated by the Bankruptcy Court pursuant to a separate order, and shall terminate on the
Effective Date.

       6.10 Corporate Organizational Documents: The Corporate Organizational Documents
have been or will be amended on or prior to the Effective Date to prohibit the issuance of non-
voting equity member interests to the extent prohibited by section 1123(a)(6) of the Bankruptcy
Code, thereby satisfying section 1123(a)(6) of the Bankruptcy Code. The Corporate
Organizational Documents have been or will be amended on or prior to the Effective Date to
provide the following:

       A. The number of directors of the Reorganized Debtor shall be equal to the number of
          the New Equity Owners.

       B. The shares of stock in the Reorganized Debtor shall be subject to a restriction that no
          shares may be subject to any assignment, sale, conveyance, or other transfer by, or
          as the result of, any seizure, sale, execution or other legal process or remedy, whether
          voluntarily or involuntarily, except upon a sale in enforcement of a security interest
          granted therein with the consent and approval of all of the New Equity Owners
          holding 100% of the outstanding shares of stock in the Reorganized Debtor.

       C. In the event of the death of any New Equity Owner, the Reorganized Debtor and the
          other New Equity Owner(s) shall have the right to purchase the shares of stock of the
          deceased New Equity Owner for a price equal to the book value thereof determined
          as of last day of the month following such New Equity Owner’s death, and with the
          purchase price to be payable in equal installments over a term of sixty (60) months
          without interest. The Reorganized Debtor shall have such right to purchase the shares
          of stock of the deceased New Equity Owner by giving notice of its exercise of such
          right within ninety (90) days of such New Equity Owner’s death. Should the
          Reorganized Debtor not exercise its right within ninety (90) days of such New Equity
          Owner’s death, then the surviving New Equity Owner(s) shall have such right to
          purchase the shares of stock of the deceased New Equity Owner by giving notice of
          its exercise of such right within the period of ninety-one (91) to one hundred eighty
          (180) days after such New Equity Owner’s death. Each surviving New Equity Owner
          shall have the right to purchase one-half (1/2) of the shares owned by the deceased
          New Equity Owner. In the event that any New Equity Owner elects to purchase less
          than one-half (1/2) of the shares owned by the deceased New Equity Owner, then the
          other New Equity Owner may exercise such right to purchase all other shares of stock
          of the deceased New Equity Owner or such lesser number thereof.

       D. Each person who holds any shares of stock in the Reorganized Debtor shall execute
          an agreement (a) not to do any of the following during any time that such person owns
          or holds such shares of stock and within a period of two years thereafter: (i) solicit any
                                                31



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 46
                                                                       31 of 68
                                                                             53
           employee, agent, consultant, director, independent contractor, member, officer,
           official, partner, servant or other person performing any work or services for the
           Reorganized Debtor to work or provide services to any business other than the
           business of the Reorganized Debtor; and/or (ii) solicit any customers of the
           Reorganized Debtor to do any business of contract for any goods or services with any
           Entity other than the Reorganized Debtor; and (b) not to use any information which
           the Reorganized Debtor deems to be confidential other than strictly as authorized in
           writing by Company or disclose any Confidential Information to any Person. Such
           agreement shall specify the geographic areas in which it shall be applicable by
           parishes, counties, municipalities, or otherwise as necessary to render same
           enforceable under Louisiana law.

        6.11 Rights Under 1129(b): If any impaired class votes to accept the Plan, but not all
classes accept the Plan; the Debtor will seek confirmation under the cram down provisions of
Section 1129(b) of the Bankruptcy Code and hereby gives notice of intent to invoke the cram
down provisions of Section 1129(b) in that event.

       6.12 Additional Compensation to and Contribution by New Equity Owner.

        6.12.1 Additional Compensation: New Equity Owners who are employees of the
Reorganized Debtor during the any tax year of the Reorganized Debtor (“Owner-Employee”) shall
be eligible to be paid Additional Compensation immediately prior to the end of each tax year for
the Reorganized Debtor which shall be calculated, and subject to restrictions, as follows:

       A. The available amount of the Additional Compensation to be paid to all Owner-
          Employee[s] shall be capped at an amount that does not exceed the amount that
          would, in the absence of any payment of Additional Compensation, constitute taxable
          profit of the Reorganized Debtor for the tax year minus any amount necessary to be
          reserved by the Reorganized Debtor for the payment of any corporate income taxes
          or other taxes owed by it to the federal and any state, local or other governments;
          and

       B. The amount of the Additional Compensation which may be paid to each Owner-
          Employee shall be determined by the following formula: Each Owner-Employee’s
          percentage ownership interest in the Reorganized Debtor multiplied by the total
          Additional Compensation available under Paragraph (A), supra.1




1      For clarity and as an example, if Owen owns 60% of the outstanding shares of the
Reorganized Debtor, and the amount of Additional Compensation available under 6.13.1(A) is
$100 for a particular tax year, then under this 6.13.1(B), Owen would be entitled to receive $60
in Additional Compensation for such tax year.
                                              32



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 47
                                                                       32 of 68
                                                                             53
        6.12.2 Contribution: From the Additional Compensation received by Owen under Section
6.12.1, if any, an amount equal to thirty percent (30%) percent of such Additional Compensation
due to Owen shall be paid by Owen to the RWDY Distribution Trust, and Owen shall retain the
remaining amount of the Additional Compensation and be responsible to pay all Income
Generated Taxes which may be owed by him on account of the total amount of the Additional
Compensation paid to him. If such a payment of Additional Compensation is made to Owen, the
Distribution Trustee may immediately deduct and pay him/herself 2.5% of the Additional
Compensation paid by Owen to the RWDY Distribution Trust as a commission authorized under
Section 9.10 of this Plan, and further shall immediately (or as soon as practicable) distribute the
balance of such funds to the Beneficiaries of the RWDY Distribution Trust in accordance with the
priority of payment scheme set forth in Sections 9.11.2 and 9.11.3, infra. Except as expressly
authorized in this section (commission purposes), such funds transferred and received by the
RWDY Distribution Trust under this Section shall not be subject to reservation by the Distribution
Trustee or payment of RWDY Distribution Trust expenses. The RWDY Distribution Trust may make
reasonable requests to verify and account for the calculation and payment of all such Additional
Compensation, including review of tax returns relating to the Income Generated Taxes owed by
Owen. The provisions of this Section shall continue until all Allowed Claims have been paid in full
or the RWDY Distribution Trust terminates and dissolves.

       6.13 Owen Guaranty. The Debtor’s present Interest Holder, Owen, owes the Debtor the
Owen Debt in the amount of $20,397,221.00 for loans made by the Debtor to Owen shown as
“Due from stockholder” on the Debtor’s balance sheet.

        Owen has agreed to execute, on or before the Effective Date, the Owen Guaranty, being
a guaranty by which Owen shall guarantee the payment of the obligations of the Reorganized
Debtor to the RWDY Distribution Trust, including without limitation the Allowed Claims in Classes
4, 5 and 8.

        The Owen Guaranty shall be issued by Owen, as guarantor, in favor of the RWDY
Distribution Trust, as obligee. Owen shall further execute, or cause to be executed, mortgages
and security agreements encumbering the following property as security for the Owen Guaranty,
subject only to mortgages and liens recorded prior to December 31, 2020:

       LOT 134 NORRIS FERRY LANDING SUBDIVISION, UNIT NO. 5, a subdivision in the City of
       Shreveport, Caddo Parish, Louisiana, as per plat recorded in Book 5000, Page(s) 75-76 of
       the Conveyance Records of Caddo Parish , Louisiana;

       Lot 1, Forbing Annex Home Sites, Unit No. 11, a subdivision of the City of Shreveport,
       Caddo Parish, Louisiana, as per the plat recorded under Registry No. 2725992 in Book
       9000, Page 35 of the Conveyance Records of Caddo Parish, Louisiana, together with all
       buildings and improvements located thereon, having a municipal address of TBD Wallace
       Lake Road, Shreveport, LA 71106. [GEO 171307-061-0001-00];


                                                33



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 48
                                                                       33 of 68
                                                                             53
       Undivided interest in that certain lot of ground, together with all buildings and
       improvements located thereon, situated in Sabine Parish, Louisiana, and more
       particularly described as follows:

               Lot Number Six (6) of Flora Ridge Subdivision, a subdivision located in the
               Southeast Quarter of the Northwest Quarter of Section 3, Township 6 North,
               Range 13 West, Sabine Parish, Louisiana, being more particularly shown on a plat
               of survey by Douglas W. Dockens, dated April 9, 2010, filed under Instrument
               Number 441842, records of Sabine Parish, Louisiana. Together with all right, title
               and interest in and to the lease and leaseback area adjacent to and contiguous
               with the above described property; and

       Any and all other immovable property owned in whole or in indivision by Owen, and any
       and all ownership interests Owen may have in the Owen Affiliated Entities.

Owen, the Reorganized Debtor, and the RWDY Distribution Trust shall confect and execute the
form of the (a) settlement agreement, (b) Owen Guaranty, (c) Forbearance Agreement, (d)
security agreements, and (e) mortgages and other indicia of perfection of security interests,
which shall be provided as part of the Plan Supplement. The Forbearance Agreement shall
provide that the Distribution Trustee and the RWDY Distribution Trust shall forbear from making
demand on, executing, or attempting to collect in any way upon the Owen Guaranty, and the
property and security provided therefor, for so long as the injunction set forth in Section 13.10,
infra, is in effect. Notwithstanding the foregoing, the Distribution Trustee and the RWDY
Distribution Trust may record such instruments deemed necessary to perfect any mortgage or
security interest granted by Owen to the RWDY Distribution Trust to secure the Owen Guaranty,
which mortgages and security interests shall be subordinate only to prior perfected mortgages
and security interests existing and enforceable under applicable law.
        Nothing contained in this Plan shall be construed or interpreted as a release, waiver,
discharge, or forgiveness of the Owen Debt.

                                      ARTICLE VII
                   PROVISIONS FOR THE ASSUMPTION AND REJECTION OF
                     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       7.1 Assumption of the Master Service Agreements: On the Effective Date, the Master
Service Agreements between the Debtor and the counterparties to the Master Service
Agreements shall be assumed. The Plan and the Confirmation Order shall constitute an order
approving the assumption. The Master Service Agreements shall be retained by the Reorganized
Debtor pursuant to the Plan.

       7.2 General Assumption of All other Executory Contracts: All other executory contracts
and unexpired leases listed on the Debtor’s Schedules, which are not expressly rejected on or
before the Confirmation Date or not otherwise specifically treated in this Plan or in the

                                               34



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 49
                                                                       34 of 68
                                                                             53
Confirmation Order shall be deemed to have been assumed on the Confirmation Date. The
Bankruptcy Court shall retain jurisdiction to effectuate any post-confirmation assumption and
assignment of leases, and such assumption and assignments shall be performed pursuant to
Section 365 of the Bankruptcy Code. Each prepetition executory contract and unexpired lease
will be assumed only to the extent that any such contract or lease constitutes an executory
contract or unexpired lease. Listing a contract or lease as an executory contract or unexpired
lease will not constitute an admission by the Debtor, or the Debtor-in-Possession that such
contract or lease is an executory contract or unexpired lease or that any Debtor, or the Debtor-
in-Possession has any liability thereunder. The Confirmation Order shall constitute an Order of
the Bankruptcy Court approving assumption under Section 365 of the Bankruptcy Code as of the
Effective Date. The Reorganized Debtor shall continue to have all rights of assignment contained
in 11 U.S.C. § 365 of any executory contract or unexpired lease following Confirmation of this
Plan.

         7.3 Cure of Defaults: Unless otherwise provided for in the Plan, the Reorganized Debtor
shall cure all defaults existing under any assumed Executory Contract pursuant to the provisions
of Sections 1123(a)(5)(G) and 365(b) of the Bankruptcy Code, by paying the amount, if any,
claimed by any party to such Executory Contract as set forth in a proof of claim, which shall be
filed with the Court upon the earlier of (a) 30 days after express notice is given of the Debtor’s
intent to assume such Executory Contract or (b) within sixty (60) days after the Confirmation
Date. Such proof of claim shall be titled “Assumption Cure Proof of Claim.” Alternatively, the
Reorganized Debtor may pay such amount as may be agreed upon between the Reorganized
Debtor and any party to such Executory Contract, provided an Assumption Cure Proof of Claim is
timely filed within thirty (30) days after the Confirmation Date. Payment of any amount claimed
in an Assumption Cure Proof of Claim or otherwise agreed to shall be in full satisfaction, discharge
and cure of all such defaults (including any other Claims filed by any such party as a result of such
defaults), provided, however, that if the Reorganized Debtor files, within forty-five (45) days of
the filing of an Assumption Proof of Claim, an objection in writing to the amount set forth, the
Court shall determine the amount actually due and owing with respect to the defaults or shall
approve the settlement of any such Claims. Payment of such Claims shall be made by the
Reorganized Debtor on the later of: (a) ten (10) Business Days after the expiration of the forty-
five day (45) period for filing an objection to any Assumption Cure Proof of Claim filed pursuant
to this section; or (b) when a timely objection is filed, within ten (10) Business Days after an order
of the Court allowing such Claim becomes a Final Order.

        7.4 Claims for Damages: Any Claims based upon rejection of an executory contract or
unexpired lease under the Plan must be filed with the Bankruptcy Court and served on the
Reorganized Debtor such that they are actually received within thirty (30) days of the entry of an
order rejecting such contract or lease. Objections to any such proof of claim shall be filed not
later than thirty (30) days after receipt of such claim. The Court shall determine any such
objections, unless they are otherwise resolved. All Allowed Claims for rejection damages shall
be treated as a Class 8 General Unsecured Claim. Any Claim not filed within such time will be
forever barred from assertion against the Debtor or its Estate.

                                                 35



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 50
                                                                       35 of 68
                                                                             53
       7.5 Reservation of Rights: The Debtor reserves the right to file applications for the
assumption or rejection of any executory contract or unexpired lease at any time prior to ninety
(90) days after the Confirmation Date.

                                       ARTICLE VIII
                           RESOLUTION OF UNDETERMINED CLAIMS

       8.1 Standing: Except as otherwise provided by prior order of the Court, the Debtor has
standing to object to Claims and proofs of claim before the Claims Objection Deadline.

        8.2 Effect of Bar Date: In accordance with Federal Rule of Bankruptcy Procedure 3003(c)
any Creditor whose claim was not scheduled, or holds a Contingent Claim, Unliquidated Claim,
or Disputed Claims or Contested Claims, and did not file a proof of claim before the Bar Date or
thereafter as allowed by Order of the Court, shall not be treated as a Creditor with respect to
such claim for purposes of voting or distribution.

       8.3 Amendments to Claims; Claims Filed After the Confirmation Date: Except as
otherwise provided in the Plan, and subject to the Bar Date, a Claim may not be amended after
the Confirmation Date without prior authorization of the Bankruptcy Court. Except as otherwise
provided in the Plan, any amended Claim filed with the Bankruptcy Court after the Confirmation
Date shall be deemed disallowed in full and expunged without the need for any action by the
Reorganized Debtor.

        8.4 Claims Objection Deadline: Within ninety (90) days from the Effective Date, unless
such date is extended by Order of the Court after notice and hearing, the Reorganized Debtor
may file with the Court objections to Claims and interests and shall serve a copy of each such
objection upon the Holder of the Claim or interest to which such objection pertains. Unless
arising from an Avoidance Action, any proof of Claim filed after the Effective Date shall be of no
force and effect and need not be objected to. Any Undetermined Claim may be litigated to Final
Order. The Reorganized Debtor may, with the consent of the Distribution Trustee, compromise
and settle any Undetermined Claim without the necessity of any further notice or approval of the
Bankruptcy Court, and Bankruptcy Rule 9019 shall not apply to any settlement of an
Undetermined Claim after the Effective Date; provided, however, no settlement shall in any way
alter, vary, modify or otherwise adversely impact any of the rights provided to any party-in-
interest contained in the Plan. Nothing in this Plan extends the Bar Date set in the Chapter 11
Case or grants any Creditor any greater rights with respect to a late-filed Claim than such Creditor
otherwise has. Unless otherwise ordered by the Court, the Reorganized Debtor shall litigate to
judgment, settle or withdraw objections to Contested Claims and/or Disputed Claims.

       8.5 Creditor Response to Objection: With respect to any objection to a Claim when such
objection is filed after the Effective Date but otherwise in compliance with this Plan, the Creditor
whose Claim was the subject of the objection must file with the Bankruptcy Court and serve a

                                                36



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 51
                                                                       36 of 68
                                                                             53
response to the objection upon the Reorganized Debtor or the RWDY Distribution Trust, as the
case may be, no later than thirty (30) days from the date of service of any such objection. Failure
to file and serve such a response within the thirty (30) days shall cause the Bankruptcy Court to
enter a default judgment against the non-responding Creditor and thereby grant the relief
requested in the objection without further notice to such Creditor. Any such objection shall
contain prominent negative notice language informing the objected-to creditor of the same. This
requirement notwithstanding: should the Objection to Claim be asserted in an Adversary
Proceeding, the response will be superseded by any Scheduling Order or other Order fixing a
response date applicable to the action.

       8.6 No Payment Pending Allowance: Notwithstanding any other provision in the Plan, if
any portion of a Claim is disputed or is an Undetermined Claim, then no payment or distribution
hereunder shall be made on account of any portion of such Claim unless and until such Disputed
Claim or Contested Claim becomes an Allowed Claim.

        8.7 Allowance of Claims: At the time, and to the extent that an Undetermined Claim
becomes an Allowed Claim, such Allowed Claim shall be entitled to such distributions provided
under the Plan. Such distributions shall be made in the manner provided for by this Plan, the
terms of any Final Order of the Court with respect to such Allowed Claim and the RWDY
Distribution Trust. If an allowed claim exceeded the scheduled amount, neither the interest rate
nor the monthly payment amount shall be modified; instead, the term shall be sufficiently
extended to fully pay the Allowed Claim.

                                           ARTICLE IX

       9.1     The RWDY Distribution Trust Agreement

        On the Effective Date, the Debtor and the Distribution Trustee shall execute the RWDY
Distribution Trust Agreement. The RWDY Distribution Trust shall be a liquidating trust for United
States federal income tax purposes. The Debtor and the Distribution Trustee shall take all other
necessary steps including the transfer from the Debtor to the RWDY Distribution Trust of the
Initial Distribution Trust Funds to settle the RWDY Distribution Trust. The RWDY Distribution Trust
Agreement may provide powers, duties, and authorities in addition to those explicitly stated
herein, but only to the extent that such powers, duties, and authorities do not affect the status
of the Distribution Trust as a liquidating trust for United States federal income tax purposes, or
otherwise materially affect the recovery of the Trust Beneficiaries.

       9.2     Purpose of the RWDY Distribution Trust

        The RWDY Distribution Trust shall be established for the sole purpose of liquidating and
distributing the Trust Assets, in accordance with Treasury Regulation section 301.7701-4(d), with
no objective to continue or engage in the conduct of a trade or business.


                                                37



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 52
                                                                       37 of 68
                                                                             53
       9.3     Fees and Expenses of the RWDY Distribution Trust

        All fees, expenses, and costs of the RWDY Distribution Trust shall be paid from (i) the Initial
Distribution Trust Funds, and (ii) the portion of the Monthly Distribution Amount paid by the
Reorganized Debtor to the RWDY Distribution Trust designated under clause (iv) of the definition
of the term “Monthly Distribution Amount,“ and (iii) the Other Trust Assets. Neither the Debtor
nor the Reorganized Debtor shall be responsible for any fees, expenses, and costs of the RWDY
Distribution Trust other than through the transfers of the Initial Distribution Trust Funds and
Other Trust Assets upon establishment of the RWDY Distribution Trust. The Distribution Trustee
may retain counsel and other professionals under such fee arrangement and other terms and
conditions as the Distribution Trustee determines to be appropriate, without necessity of
Bankruptcy Court approval of such engagements or of payment of fees and expenses incurred by
such counsel and other professionals.

       9.4     Assignment to and Funding of the RWDY Distribution Trust

        As of the Effective Date, the Debtor shall assign and transfer to the RWDY Distribution
Trust the Initial Distribution Trust funds and all Assigned Causes of Action held or possessed by
the Debtor against any persons or entities as of the Effective Date. Thereafter, the Reorganized
Debtor shall be required to make the Monthly Distribution Amounts on or before the 5th day of
the first full calendar month after the Effective Date, and prior to the 5th day of each calendar
month thereafter, until all Allowed Claims have been paid in full under the terms of the Plan.
Trust Assets, and any proceeds thereof, shall be deemed to have been transferred to the RWDY
Distribution Trust free and clear of all Claims and Equity Interests, Liens, charges and
encumbrances, except as set forth in this Plan. The transfer(s) of the Trust Assets shall be exempt
from any stamp, real estate transfer, mortgage reporting, sales, use, or other similar tax.

        9.5    Governance of the RWDY Distribution Trust

       The RWDY Distribution Trust shall be governed by the RWDY Distribution Trust Agreement
and administered by the Distribution Trustee. Such RWDY Distribution Trust Agreement shall
comply with, and such Distribution Trustee shall administer the RWDY Distribution Trust in
accordance with, the advance ruling guidelines contained in Revenue Procedure 94-45, 1994-2
C.B. 684.

       9.6     Appointment of the Distribution Trustee

         Confirmation of the Plan shall constitute approval of the appointment of Lucy G. Sikes as
the Distribution Trustee of the RWDY Distribution Trust. In the event the Distribution Trustee
dies, is terminated, or resigns for any reason, a successor Distribution Trustee shall be appointed
in accordance with the terms of the RWDY Distribution Trust Agreement.



                                                  38



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 53
                                                                       38 of 68
                                                                             53
       9.7     Continuing Court Jurisdiction

       The Bankruptcy Court shall have continuing jurisdiction over matters related to the
RWDY Distribution Trust in accordance with Article XI of this Plan and as determined under
applicable law.

       9.8     Role of the Distribution Trustee

        Except as otherwise provided herein and in the RWDY Distribution Trust Agreement, the
Distribution Trustee shall hold the Trust Assets for the benefit of the RWDY Distribution Trust
Beneficiaries. The Distribution Trustee, without further order of the Bankruptcy Court, except as
otherwise provided in the RWDY Distribution Trust Agreement, shall have the power and
authority to (a) prosecute to judgment or settle, compromise, and resolve the Assigned Causes
of Action, (b) calculate and make distributions to the RWDY Distribution Trust Beneficiaries of
the proceeds of Trust Assets, (c) liquidate, transfer or otherwise dispose of the Trust Assets or
any part thereof other than the Owen Guaranty or any interest therein upon such terms as the
Distribution Trustee determines to be necessary, appropriate or desirable, (d) terminate the
RWDY Distribution Trust in accordance with the terms of the Plan and the RWDY Distribution
Trust Agreement, (e) provide the beneficiaries, annually, with unaudited financial statements,
and (f) sell, liquidate, dispose of or abandon Other Trust Assets excluding any Cash. Except as
otherwise provided in the RWDY Distribution Trust Agreement, the Distribution Trustee shall be
the sole Person entitled to exercise the rights and duties with respect to the RWDY Distribution
Trust and the Trust Assets.

       9.9     Nontransferability of RWDY Distribution Trust Interest

        The beneficial interests held by Beneficiaries in the RWDY Distribution Trust shall not be
certificated and are not transferable.

       9.10    Compensation of the Distribution Trustee

       The Distribution Trustee shall be entitled to a commission for services provided to the
RWDY Distribution Trust in the amount of 2.5% of all (a) Monthly Distribution Amounts
transferred to the RWDY Distribution Trust, and (b) all funds transferred to the RWDY Distribution
Trust pursuant to Section 6.12.2, supra, and (c) all Cash recovered on the Assigned Causes of
Action or any Other Trust Assets and distributed to the RWDY Distribution Trust Beneficiaries.

       9.11    Distributions from the RWDY Distribution Trust

       All distributions to the Beneficiaries shall be made in accordance with the terms of this
Plan and the RWDY Distribution Trust Agreement by the Distribution Trustee as disbursing agent.
The Distribution Trustee shall distribute Cash at periodic intervals, in accordance with the Plan
and the RWDY Distribution Trust Agreement. The Distribution Trustee shall reserve the Initial

                                                  39



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 54
                                                                       39 of 68
                                                                             53
Distribution Trust Funds for payment of ongoing costs and expenses of the Distribution Trust and,
in her sole discretion, may reserve from the Other Trust Assets such amounts (i) as are reasonably
necessary to meet contingent liabilities, (ii) to pay reasonable expenses (including, but not limited
to, any taxes imposed on the RWDY Distribution Trust or in respect of the Trust Assets), and (iii)
to satisfy other liabilities incurred by the RWDY Distribution Trust in accordance with this Plan or
the RWDY Distribution Trust Agreement.

        Should the Reorganized Debtor make Monthly Distribution Amount payment in any given
month, the Distribution Trustee shall distribute to Beneficiaries, in accordance with the
provisions of Article V of this Plan, supra, that portion of the Monthly Distribution Amount
received (save and except the 2.5% additional portion of such Monthly Distribution Amount) to
Beneficiaries. The Distribution Trustee may distribute to herself the 2.5% portion of the Monthly
Distribution Amount received from the Reorganized Debtor as a commission pursuant to Section
9.10, supra.

       Subject to the reserve determinations allowed within the first paragraph of this Section
9.11, but further subject to the limitations on use expressed in Section 6.12, proceeds derived
from the liquidation of Other Trust Assets shall be paid in the following order:

       9.11.1 First, in payment of any outstanding fees, costs and expenses of the RWDY
              Distribution Trust.

       9.11.2 Second, in payment of any outstanding but unpaid Administrative and
              Professional Fee Claims.

       9.11.3 Third, in payment of Allowed Claims held by Beneficiaries. For purposes of this
              subsection, payments shall be made Pro Rata amongst all Beneficiaries, without
              regard to specific classification under this Plan, and based upon the then
              outstanding amount of each Beneficiary’s Allowed Claim as a proportion of the
              whole of all Beneficiaries’ outstanding Allowed Claims. Payment to Beneficiaries
              hereunder shall reduce the amount of the Beneficiaries’ outstanding Allowed
              Claims, but shall not reduce or modify the amount of the Monthly Distribution
              Amount, nor shall the obligation of the Reorganized Debtor to timely remit the
              Monthly Distribution Amount to the RWDY Distribution Trust be delayed or
              suspended. The Reorganized Debtor’s obligation to timely remit the Monthly
              Distribution Amount shall continue until such time as all Allowed Claims have been
              satisfied by the RWDY Distribution Trust in full according to the terms of this Plan
              and the RWDY Distribution Trust Agreement.

       9.12    Limitation of Distribution Trustee’s Liability

        The Distribution Trustee shall not have any liability to any Beneficiary or to any Holder
of a Claim for the consequences of her acts and omissions in the performance of duties under
the Plan and RWDY Distribution Trust Agreement, except to the extent such consequences are
                                                 40



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 55
                                                                       40 of 68
                                                                             53
caused by the Distribution Trustee’s intentional and willful wrongdoing or gross negligence. The
Distribution Trustee shall have no liability to any Beneficiary or any Holder of a Claim for the
consequences of any act or omission that is approved or ratified by the Bankruptcy Court. The
Distribution Trustee shall be deemed to have acted in good faith, and shall have no liability to
any Beneficiary or the Holder of a Claim, for acting in reasonable reliance upon the advice or
opinion of counsel or other professional person retained by the Distribution Trustee. Under no
circumstances shall the Distribution Trustee be liable for actions as Distribution Trustee to any
Beneficiary or Holder of a Claim or any other Person for an amount in excess of the amount
that such Person was or would have been entitled to receive from the RWDY Distribution Trust.

       9.13    Privileges

        The attorney-client privilege, the attorney work product doctrine and any similar privilege
against disclosure, and all other similar immunities, including all documents and confidential
documents, including but not limited to confidential and/or privileged internal communications
of the directors or officers of the Debtor and any Professionals, which in any way relate to or
concern any Assigned Causes of Action and any Claims made against the Estate for which the
RWDY Distribution Trust has the right to object to the allowance of same shall vest in the RWDY
Distribution Trust upon creation. However, such privileges shall remain vested in the Debtor, and
upon the Effective Date, the Reorganized Debtor, with regard to any matters not expressly stated
in the foregoing sentence. Notwithstanding the foregoing, the Debtor and Reorganized Debtor
shall allow reasonable access to their books and records, including electronically stored
information, and information that is not subject to an attorney-client privilege, the attorney work
product doctrine, or any similar privilege against disclosure, for purposes of allowing the RWDY
Distribution Trust to assert any rights assigned to it in the Plan or the RWDY Distribution Trust.

       RWDY Distribution Trust Tax Treatment

        The RWDY Distribution Trust is intended to be treated for federal income tax purposes
as a liquidating trust within the meaning of Treasury Regulation section 301.7701-4(d), for the
benefit of the Beneficiaries. The RWDY Distribution Trust shall be a “grantor trust” as defined in
Section 671 of the Tax Code with each Beneficiary treated as a “grantor” of the RWDY
Distribution Trust. For all U.S. federal income tax purposes, all parties shall treat the transfer of
assets or Cash by the Debtor, the Reorganized Debtor, and/or Owen to the RWDY Distribution
Trust for the benefit of the Beneficiaries’ Claims, whether Allowed on or after the Effective Date,
as (i) a transfer of the assets of the Debtor or Reorganized Debtor or Owen, as applicable,
directly to the Beneficiaries, followed by (ii) the transfer by such persons to the RWDY
Distribution Trust of such assets in exchange for beneficial interests in the RWDY Distribution
Trust. Accordingly, the Beneficiaries, whether their Claims are Allowed on or after the Effective
Date, shall be treated for federal income tax purposes as the grantors and owners of their
respective shares of the applicable assets of the RWDY Distribution Trust.



                                                 41



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 56
                                                                       41 of 68
                                                                             53
       9.14    Dissolution of the RWDY Distribution Trust

         The Distribution Trustee and the RWDY Distribution Trust shall be discharged or dissolved,
as the case may be, at the earlier time of (i) the Distribution Trustee determines, in his sole
discretion, that the pursuit of Assigned Causes of Action are not likely to yield sufficient additional
proceeds to justify further maintenance of the RWDY Distribution Trust, or (ii) all Distributions of
Trust Assets required to be made by the Distribution Trustee under the Plan and RWDY
Distribution Trust Agreement have been made; provided, however, that in no event shall the
RWDY Distribution Trust be dissolved later than five (5) years from the Effective Date unless the
Bankruptcy Court, upon motion made, determines that a fixed period extension is necessary to
facilitate or complete the recovery on and liquidation of the Trust Assets. Upon dissolution of the
RWDY Distribution Trust, any remaining Trust Assets shall be distributed as follows:

       A. If all Allowed Claims have been satisfied by the RWDY Distribution Trust in full
          according to the terms of this Plan and the RWDY Distribution Trust Agreement, then
          all remaining Trust Assets shall be distributed to the Reorganized Debtor; and

       B. If all Allowed Claims have not been satisfied by the RWDY Distribution Trust in full
          according to the terms of this Plan and the RWDY Distribution Trust Agreement, then
          all remaining Trust Assets shall be distributed to the Beneficiaries as described herein.

       9.15    Power & Obligations of the RWDY Distribution Trust

        The Distribution Trustee shall have the rights, powers and duties set forth in the RWDY
Distribution Trust Agreement, which is incorporated herein by reference.

       Rights of Action.

        9.15.1.1       In accordance with Section 1123(b)(3)(B) of the Bankruptcy Code, the
Distribution Trustee shall have a right of action and standing to pursue and may pursue all Claims
and Causes of Action relating to the Owen Guaranty and the security therefor and/or the
Assigned Causes of Action. Any Distributions provided for in the Plan and the allowance of any
Claim for the purpose of voting on the Plan are and shall be without prejudice to the rights of the
RWDY Distribution Trust to pursue and prosecute any Assigned Causes of Action as reserved
rights of action and without prejudice to (a) the right of action and standing of the Distribution
Trustee to pursue the Assigned Causes of Action, or (b) the Reorganized Debtor’s right of action
and standing to pursue and prosecute any other Claims and Causes of Action, including, but not
limited to, the Claims and Causes of Action described in Article XII, infra, other than the Assigned
Causes of Action. Except as otherwise set forth in the Plan, all Assigned Causes of Action and all
Claims and Causes of Action described in Article XII, infra, shall survive confirmation of the Plan
and the commencement and prosecution of any proceeding on account of such Assigned Causes
of Action and all Claims and Causes of Action described in Article XII, infra, shall not be barred or
limited by res judicata or any estoppel, whether judicial, equitable or otherwise. In reviewing the
Plan and the Disclosure Statement, Creditors and other parties should consider that Claims and
                                                  42



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 57
                                                                       42 of 68
                                                                             53
Causes of Action of the Debtor exist or may exist against them, and that, except as otherwise set
forth in the Plan, the Plan preserves all Claims and Causes of Action of the Debtor, and that the
Plan authorizes the Distribution Trustee to prosecute all Assigned Causes of Action and authorizes
the Reorganized Debtor to prosecute all Causes of Action described in Article XII, infra.

        9.15.1.2      The Distribution Trustee is specifically authorized to bring lawsuits in
connection with the Owen Guaranty, the security for the Owen Guaranty, the dischargeability of
the Owen Guaranty and the Assigned Causes of Action in any forum or jurisdiction that the
Distribution Trustee so chooses, subject to applicable principles of jurisdiction in such chosen
forum.

       9.15.1.3       Unless expressly released pursuant to the Plan or a Final Order of the
Bankruptcy Court, the failure to identify a Person in this Plan shall not constitute a release of any
Claims or Causes of Action (or Assigned Causes of Action) against such Person.

       9.15.1.4       The Claims and Causes of Action retained by the Debtor and the Assigned
Causes of Action are outlined within Article XII, infra, of this Plan.

        9.17.1.5 The Distribution Trustee reserves the right to perform a thorough post-
confirmation investigation of Assigned Causes of Action of the Debtor and to demand transfer to
the RWDY Distribution Trust any Assigned Cause of Action or Avoidance Action not previously
identified under Article XII, infra, or assigned, but which would be subject to assignment to the
RWDY Distribution Trust as Assigned Causes of Action.

                                             ARTICLE X
                                      MODIFICATION OF THE PLAN

        10.1 Amendments Prior to Confirmation Date: The Debtor may amend or modify the
Plan prior to Confirmation, and the Plan, as amended or modified shall become the new Plan of
Reorganization.

       10.2 Amendments After Confirmation Date: The Debtor may modify the Plan before its
substantial consummation, provided that the Plan, as modified, meets the requirements of the
Bankruptcy Code, and the Court, after notice and hearing, confirms this Plan, as modified.

       10.3 Effect on Claims: A Holder of a Claim that has accepted or rejected this Plan shall be
deemed to have accepted or rejected, as the case may be, this Plan, as modified, unless, within
the time fixed by the Court, such Holder changes its previous acceptance or rejection.

                                              ARTICLE XI
                                      RETENTION OF JURISDICTION

        11.1 Purposes: Notwithstanding entry of the Confirmation Order, this Court shall retain
jurisdiction over the Chapter 11 Case for the following purposes:
                                                 43



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 58
                                                                       43 of 68
                                                                             53
     A. to determine any and all objections to the allowance of Claims or interests, both
        before and after the Confirmation Date, including any objections to the classification
        of any Claim or interest;

     B. to determine any and all applications for fees and expenses authorized to be paid or
        reimbursed in accordance with Section 503(b) of the Bankruptcy Code or this Plan;

     C. to determine any and all pending applications for the assumption or rejection of
        executory contracts or for the rejection or assumption and assignment, as the case
        may be, of unexpired leases to which the Debtor is a party or with respect to which it
        may be liable; to hear and determine any actions to void or terminate unexpired
        contracts or leases; and to hear and determine and, if need be, to liquidate any and
        all claims arising therefrom;

     D. to hear and determine any and all actions initiated by the Reorganized Debtor or the
        RWDY Distribution Trust, whether by motion, complaint or otherwise;

     E. to determine any and all applications, motions, adversary proceedings and contested
        matters pending before the Court on the Confirmation Date or filed or instituted after
        the Confirmation Date;

     F. to modify this Plan, the Disclosure Statement or any document created in connection
        with this Plan or remedy any defect or omission or reconcile any inconsistency in any
        Order of the Court, this Plan, the Disclosure Statement or any document created in
        connection with this Plan, in such manner as may be necessary to carry out the
        purposes and effects of this Plan to the extent authorized by the Bankruptcy Code;

     G. to ensure that the Distributions under the Plan are accomplished in accordance with
        the provisions of this Plan;

     H. to allow, disallow, determine, liquidate or estimate any Claim or interest and to enter
        or enforce any Order requiring the filing of any such Claim or interest before a
        particular date;

     I. to enter such Orders as may be necessary to interpret, enforce, administer,
        consummate, implement and effectuate the operative provisions of this Plan, the
        Confirmation Order and all documents and agreements provided for herein or therein
        or executed pursuant hereto or thereto including, without limitation, entering
        appropriate Orders to protect the Debtor from creditor actions;

     J. to hear any other matter not inconsistent with Chapter 11 of the Bankruptcy Code;

     K. to enter and implement such Orders as may be appropriate in the event the
        Confirmation Order is for any reason stayed, reversed, revoked or vacated;

                                             44



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 59
                                                                       44 of 68
                                                                             53
       L. to determine such other matters as may arise in connection with this Plan, the
          Disclosure Statement or the Confirmation Order;

       M. to enforce all Orders, judgments, injunctions, and rulings entered in connection with
          the Chapter 11 Case;

       N. to determine all issues relating to the Claims of the IRS, and other taxing authorities,
          state or federal;

       O. to determine any avoidance actions brought pursuant to the provisions of the
          Bankruptcy Code; and

       P. to enter a Final Order and final decree closing the Chapter 11 Case.

        11.2 Exclusive Jurisdiction: The Court shall have exclusive jurisdiction to resolve all
controversies, suits and disputes that may arise in connection with the interpretation,
enforcement, consummation, implementation or administration of this Plan, the Confirmation
Order, the Disclosure Statement or the RWDY Distribution Trust and all entities shall be enjoined
from commencing any legal or equitable action or proceeding with respect to such matters in
any other court or administrative or regulatory body. This provision shall not alter or change the
provisions of Section 5.2.3(iv) addressing the Seacoast Claim.

        11.3 Abstention: If the Court abstains from exercising jurisdiction or is otherwise without
jurisdiction over any matter arising out of the Chapter 11 Case, including the matters set forth in
this Article XI, this Article XI shall have no effect upon and shall not control, prohibit or limit the
exercise of jurisdiction by any other court having competent jurisdiction with respect to such
matter.

                                          ARTICLE XII
                                 CLAIMS AND CAUSES OF ACTION

         12.1 Retention and Enforcement of Causes of Action: All Assigned Causes of Action, all
Causes of Action that could have been brought by a Creditor on behalf of the Debtor, and all
Causes of Action created by the Bankruptcy Code not waived or released under the Plan,
excluding any right, claims, actions or Causes of Action that has been released or have been
deemed to have been waived due to a lack of compliance with any deadline established by an
order entered by the Bankruptcy Court, may be pursued by the Debtor prior to the Effective Date.
After the Effective Date, Assigned Causes of Action shall be pursued exclusively by the
Distribution Trustee and the RWDY Distribution Trust for the benefit of the Creditors, as provided
herein, including, but not limited to Assigned Causes of Action arising in and under Chapter 5 of
the Bankruptcy Code. Notwithstanding anything to the contrary contained herein, neither the
Distribution Trustee nor the RWDY Distribution Trust shall pursue any Avoidance Action or any
Causes of Action against any Merchant Cash Advance Lender or MCA Lender, and the
Reorganized Debtor shall have the right to pursue all of such Avoidance Actions and Causes of

                                                  45



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 60
                                                                       45 of 68
                                                                             53
Action against any Merchant Cash Advance Lender or MCA Lender. Prior to the Effective Date,
the Debtor shall have the exclusive right to settle or compromise all such Causes of Action,
provided that the Debtor shall not have the right to settle or compromise any Causes of Action
relating to the Owen Guaranty, or the ancillary documents or the security therefor without the
consent of the Distribution Trustee. After the Effective Date, the Distribution Trustee and the
RWDY Distribution Trust shall have the exclusive right, right of action, and standing to pursue all
Causes of Action relating to the Owen Guaranty, and the ancillary documents and security
therefor. Court approval is not required to settle or compromise any collection activities relating
to any and all Causes of Action against any customer of the Debtor on account of nonpayment of
any account receivable owed by such customer to the Debtor.

        12.2 Retention and Enforcement of Specific Claims: Confirmation of the Plan shall
operate to preserve and retain the Debtor’s and Reorganized Debtor’s right, right of action, and
standing and, after the Effective Date, the Distribution Trustee’s and the RWDY Distribution
Trust’s right, right of action, and standing to bring and enforce actions on Assigned Causes of
Action belonging to the Estate post-confirmation. Upon creation of the RWDY Distribution Trust,
all Causes of Action identified in this Section 12.2 (a) which are included as Assigned Causes of
Action shall be deemed to be assigned to the RWDY Distribution Trust; and (b) which are not
included as Assigned Causes of Action shall be deemed to be retained and/or assigned to the
Reorganized Debtor. Such Causes of Action preserved and retained to the Debtor and/or assigned
to the Distribution Trustee and the RWDY Distribution Trust shall include the following:

        12.2.1 Assigned Causes of Action: The Assigned Causes of Action shall include, but not be
limited to, the following Causes of Action:

       A. The Debtor’s and the estate’s claims, rights, and Causes of Action against Jason Brazzel
          on account of payments made to Jason Brazzel for compensation within the period of
          two years before the Petition Date and for which the Debtor received less than a
          reasonably equivalent value in exchange which claim would exist under 11 U.S.C. §
          547(B)(i) and (ii) (I) and/or (IV), provided, however, that such claim shall not be
          preserved and retained, but shall be deemed to be compromised, if Jason Brazzel, as
          the Class 5 Claim Claimholder, opts to have his Claim treated in accordance with
          Option A of Section 5.5.2 by voting to accept the Plan;

       B. The Debtor’s and the estate’s claims, rights, and Causes of Action against Caesars
          Palace on account of Caesars Palace’s having drafted the sum of $400,000 from the
          Debtor’s bank account;

       C. The Debtor’s and the estate’s claims, rights, and Causes of Action against Tap Rock
          Operating, LLC for the account owed to the Debtor by Tap Rock Operating, LLC on
          account of services performed for and goods provided to Tap Rock Operating, LLC by
          the Debtor or one or more affiliates of the Debtor;


                                                46



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 61
                                                                       46 of 68
                                                                             53
       D. Causes of Action which are counterclaims and/or defenses relating to any action brought, or
           Claim asserted, against the RWDY Distribution Trust.

       E. Causes of Action of the Debtor related to or in connection with pre-petition lawsuits with
           respect to which the Debtor was a party, whether or not identified in the Schedules.

       F. Causes of Action of the Debtor against local, state and federal taxing authorities for refunds
           of overpayments or other payments.

       G. Contract, tort or equitable Causes of Action of the Debtor that may exist or subsequently
           arise, whether or not identified on the Schedules.

       H. Any Cause of Action arising under Chapter 5 of Title 11.

       I. Any Causes of Action assigned to the Debtor or RWDY Distribution Trust.

       12.2.2 Claims and Causes of Action Retained by the Debtor and Retained and/or
Assigned to the Reorganized Debtor: The Causes of Action retained by the Debtor and retained
and/or assigned to the Reorganized Debtor shall include, but not be limited to, the following
Causes of Action:

       A. The Debtor’s and the estate’s claims, rights, and Causes of Action against Tailored
          Fund Cap LLC, Berkovitch & Bouskila, PLLC, Steven Berkovitch, Ariel Bouskila,
          specifically including the claims, rights, and Causes of Action that are pending in
          adversary proceeding 20AP-01013 filed with the Court and all claims, rights, and
          Causes of Action that that arise out of the transactions or occurrences that is the
          subject matter of that adversary proceeding.

       B. The Debtor’s and the estate’s claims, rights, and Causes of Action against any
          Merchant Cash Advance Lender or MCA Lender which has not opted to have its claim
          treated in accordance with the Class 4 MCA Claims Table as compromised by voting
          to accept the Plan, including, without limitation, any objection to the existence,
          amount, status, and/or priority of such Merchant Cash Advance Lender or MCA
          Lender’s claim, further including, any counterclaim against such Merchant Cash
          Advance Lender or MCA Lender’s claim, any Claim or Cause of Action existing in favor
          of the Debtor against such Merchant Cash Advance Lender or MCA Lender, any Claim
          or Cause of Action arising under Chapter 5 of Title 11 against such Merchant Cash
          Advance Lender or MCA Lender, and any subordination Causes of Action arising under
          Section 510 of the Bankruptcy Code or other applicable law against such Merchant
          Cash Advance Lender or MCA Lender.

       C. The Debtor’s and the estate’s claims, rights, and Causes of Action pleaded in adversary
          proceeding 20AP-01020 filed with the Court and all claims, rights, and Causes of
          Action that that arise out of the transactions or occurrences that is the subject matter
          of that adversary proceeding.

                                                  47



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 62
                                                                       47 of 68
                                                                             53
       D. All Causes of Action created by the Bankruptcy Code, including but not limited to, §§
          105, 501, 502, 506, 510, 544, 547, 548, 550, 551, and 1123(b)(5) of the Bankruptcy
          Code, Rules 3007 and 7001 of the Bankruptcy Rules, that are not compromised,
          settled, and released as provided in Section 5.4.4 may be asserted against EIN Cap
          Inc., Fox Capital Group, Queen Funding, Tailored Fund Cap LLC, Tiger Capital Group,
          Vernon Capital, Jacob Ashley, Everest Insurance, and BDO USA, LLP, McDermott Will
          & Emery LLP, and/or Rhonda Sue Devor;

       E. Any and all other claims, rights, and Causes of Action which the Debtor and/or the
          estate holds against any Entity for payment due on account of services performed for
          and goods provided to or for the benefit of such Entity by the Debtor or one or more
          affiliates of the Debtor.

       F. Causes of Action of the Debtor to recover money or property from customers, vendors and/or
           employees whether based on contract or tort, including without limitation all rights pursuant
           to Section 502(d) of the Bankruptcy Code to assert and prosecute any Causes of Action of the
           Debtor against creditors solely for the purpose of establishing that a creditor’s Claim against
           the Estate must be disallowed for failure to repay an avoidable transfer.

       G. Equitable subordination Causes of Action arising under Section 510 of the Bankruptcy Code
           or other applicable law, other than as compromised herein. The foregoing may be
           supplemented by the Plan Supplement.

       H. Objections to Claims and interests.

        12.3 Enforcement of Claims by the Reorganized Debtor: To the extent that it is
administratively convenient and beneficial to the Reorganized Debtor and/or the RWDY
Distribution Trust for the Reorganized Debtor to do so, the Reorganized Debtor may commence
and enforce actions on Assigned Causes of Action post-confirmation, but only upon specific
written authorization from the Distribution Trustee.

                                           ARTICLE XIII
                                       GENERAL PROVISIONS

        13.1 Certain Rights Unaffected: Except as otherwise provided herein, any rights or
obligations which the Debtor’s Creditors may have among themselves as to their respective
Claims or the relative priority or subordination thereof are unaffected by this Plan.

        13.2 Headings: The article and section headings used in this Plan are inserted for
convenience and reference only and neither constitute a part of this Plan nor in any manner
affect the terms, provisions or interpretations of this Plan.

        13.3 Severability: Except as otherwise provided herein, If any term or provision in this
Plan is determined to be unenforceable, such determination shall in no way limit or affect the
enforceability and operative effect of any other term or provision of this Plan.
                                                   48



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 63
                                                                       48 of 68
                                                                             53
        13.4 Governing Law: Except to the extent that the Bankruptcy Code is applicable, the
Texas Business Organizations Code and the provisions of the Uniform Commercial Code as same
is in effect in the State of Texas shall apply to those matters that affect the Debtor, the
Reorganized Debtor, and the property of the Debtor and/or the Reorganized Debtor to which
such laws are applicable. In all other instances, the rights and obligations arising under this Plan
and any documents, agreements and instruments executed in connection with this Plan (except
to the extent such documents, agreements and instruments designate otherwise) shall be
governed by, and construed and enforced in accordance with, the laws of the State of Louisiana.

         13.5 Conditions Precedent to Effective Date of the Plan. The occurrence of the Effective
Date of the Plan is subject to satisfaction of the following conditions precedent: (a) the
Confirmation Order is a Final Order; (b) the RWDY Distribution Trust Agreement is executed by
the Debtor and the Distribution Trustee; (c) the Initial Distribution Trust Funds have been
transferred by the Debtor to the RWDY Distribution Trust; (c) the Owen Guaranty, and ancillary
documents are executed; and (d) all other documents effectuating the Plan shall have been
executed and delivered by the parties thereto, and all conditions to the effectiveness of such
documents shall have been satisfied or waived as provided therein.

        13.6 Successors and Assigns: Except as provided herein, the rights and obligations of any
Entity named or referred to in this Plan shall be binding upon, and shall inure to the benefit of,
the successors and assigns of such Entity.

        13.7 Discharge of Claims: Except as otherwise provided herein or in the Confirmation
Order, the rights afforded in the Plan and the payments and distributions to be made hereunder
and under the RWDY Distribution Trust Agreement shall discharge all existing debts and Claims
of any kind, nature, or description whatsoever against the Debtor and the Reorganized Debtor or
any of its assets or properties to the extent permitted by Section 1141 of the Bankruptcy Code;
upon the Effective Date, all existing Claims against the Debtor and the Reorganized Debtor shall
be, and shall be deemed to be discharged; and all Holders of Claims shall be precluded from
asserting against the Reorganized Debtor or any of its assets or properties, any other or further
Claim based upon any act or omission, transaction or other activity of any kind or nature that
occurred prior to the Effective Date, whether or not such Holder filed a proof of claim.

        13.8 Discharge of Debtor: Except as otherwise provided herein or in the Confirmation
Order, any consideration Distributed under the Plan shall be in exchange for and in complete
satisfaction, discharge, and release of all Claims of any nature whatsoever against the Debtor or
any of its assets or properties; and except as otherwise provided herein, upon the Effective Date,
the Debtor shall be deemed discharged and released to the extent permitted by Section 1141 of
the Bankruptcy Code from any and all Claims, including but not limited to demands and liabilities
that arose before the Effective Date, whether or not (a) a proof of claim based upon such debt is
filed or deemed filed under Section 501 of the Bankruptcy Code; (b) a Claim based upon such
debt is allowed under Section 502 of the Bankruptcy Code; or (c) the Holder of the Claim based

                                                49



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 64
                                                                       49 of 68
                                                                             53
upon such debt has accepted the Plan. Except as provided herein, the Confirmation Order shall
be a judicial determination of discharge of all liabilities of the Debtor. Except as provided herein,
pursuant to Section 524 of the Bankruptcy Code, such discharge shall void any judgment against
the Debtor at any time obtained to the extent it relates to a Claim discharged, and operates as
an injunction against the prosecution of any action against the Debtor or the property of the
Debtor, to the extent it relates to a Claim discharged.

       13.9 Exculpations: The members of the Official Committee of Unsecured Creditors of
RWDY, Inc. shall not have or incur any liability to any Holder of a Claim for any act, event, or
omission in connection with, or arising out of, the Confirmation of the Plan, the consummation
of the Plan, or the administration of the Plan or the property to be distributed under the Plan,
except for willful misconduct or gross negligence.

        13.10 Injunctive Relief: Except as provided herein, on and after the Confirmation Date,
all Creditors and persons acting in concert with them are enjoined and restrained pursuant to
Section 105 of the Code from taking any action to collect or enforce any Claim directly or
indirectly against the Reorganized Debtor and the RWDY Distribution Trust in any manner
inconsistent with the terms contained in the Plan. The discharge granted by this Plan voids any
judgment at any time obtained with respect to any debt discharged.

       THE EXCLUSIVE REMEDY FOR PAYMENT OF ANY CLAIM OR DEBT AGAINST THE
       DEBTOR WHICH IS ADDRESSED IN THIS PLAN SHALL BE PAYMENT OR
       DISTRIBUTION UNDER AND FROM THE PLAN, THE RWDY DISTRIBUTION TRUST
       AGREEMENT, AND/OR THE RWDY DISTRIBUTION TRUST. ALL PARTIES HOLDING
       CLAIMS, WHETHER ALLOWED OR DISALLOWED, ARE ENJOINED FROM TAKING ANY
       OTHER ACTION, INCLUDING, BUT NOT LIMITED TO, ANY ACTION TO PROSECUTE
       OR COLLECT ANY DEBT OR CLAIM AGAINST ANY GUARANTOR, INSIDERS, OFFICER,
       DIRECTOR, EMPLOYEE, INTEREST HOLDER OR AFFILIATE OF THE DEBTOR,
       INCLUDING, WITHOUT LIMITATION, OWEN AND THE OWEN AFFILIATED ENTITIES,
       UNLESS AND UNTIL THERE SHALL BE A COURT ORDER TERMINATING THIS
       INJUNCTION BECAUSE OF THE OCCURRENCE OF A DEFAULT OF THE REORGANIZED
       DEBTOR TO MAKE ONE OR MORE DISTRIBUTIONS UNDER THE PLAN REQUIRED TO
       BE MADE BY THE REORGANIZED DEBTOR TO THE RWDY DISTRIBUTION TRUST AS
       DESCRIBED IN SECTION 13.11, INFRA. TO THE EXTENT NECESSARY, ANY
       APPLICABLE STATUTE OF LIMITATIONS AGAINST COLLECTION FROM THE RWDY
       DISTRIBUTION TRUST AND ANY THIRD PARTY IS SPECIFICALLY TOLLED FROM THE
       PERIOD OF TIME FROM THE PETITION DATE UNTIL THE DATE UPON WHICH THIS
       INJUNCTION IS TERMINATED. FURTHER, THE DISTRIBUTION TRUSTEE, THE RWDY
       DISTRIBUTION TRUST, AND THE REORGANIZED DEBTOR SHALL FORBEAR FROM
       MAKING DEMAND ON, EXECUTING, OR ATTEMPTING TO COLLECT IN ANY WAY
       UPON, THE OWEN GUARANTY OR THE PROPERTY AND SECURITY PROVIDED
       THEREFOR FOR SO LONG AS THE INJUNCTION SET FORTH IN THIS SECTION 13.10
       IS IN EFFECT.

                                                 50



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 65
                                                                       50 of 68
                                                                             53
        13.11 Default on Obligations to RWDY Distribution Trust. In the event that the
Reorganized Debtor defaults under any obligation owed the RWDY Distribution Trust under this
Plan, the RWDY Distribution Trust may send notice of such default to the Reorganized Debtor at
the notice address provided herein by first class mail, postage prepaid with a copy to Seacoast at
1880 N. Congress Ave., Suite 404, Boynton Beach, FL 33426 Attn: Mr. Jay Atkins. If such default
is a monetary default (i.e., a failure to pay money) and is not cured within thirty (30) days, the
RWDY Distribution Trust may file a motion with the Bankruptcy Court to declare the Plan in
default. If such default is a nonmonetary default (i.e., a default that is not a failure to pay money),
and the Reorganized Debtor does not commence a cure of such default within thirty (30) days
and thereafter diligently continue to pursue same, the RWDY Distribution Trust may file a motion
with the Bankruptcy Court to declare the Plan in default. If the Bankruptcy Court, after notice
and a hearing, determines that the Reorganized Debtor has defaulted under the Plan, all
injunctions against the Reorganized Debtor and Owen shall terminate upon entry of an Order
granting any such motion, and further, the RWDY Distribution Trust may seek to enforce and
collect against the Debtor, by any legal means available under applicable law, for the full amount
of then outstanding Allowed Class 4, 5, and 8 Claims, plus interest which may have or thereafter
accrue, provided, however, to the extent any enforcement actions are taken, those actions shall
not interfere with or impair Seacoast’s rights in connection with either any purchased accounts
or any Collateral arising on and after the Petition Date. The RWDY Distribution Trust may further
seek to collect on any mortgages and/or security interests it may have in, to and upon property
of Owen by any legal means available under applicable law.

       13.12 Notices. Notices required to be given hereunder shall be given at the following
addresses for the following parties:

To the Debtor or Reorganized Debtor:

       RWDY, Inc.
       2640 Youree Drive, Suite 200
       Shreveport, LA 71104
       briantowen@aol.com

       With a copy to:
       Robert W. Raley, Esq.
       290 Benton Spur Rd.
       Bossier City, LA 71111
       rwr@robertraleylaw.com

       and




                                                  51



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 66
                                                                       51 of 68
                                                                             53
       Curtis Shelton
       P.O. Box 1764
       Shreveport, LA 71166-1764
       Curtisshelton@arklatexlaw.com

To the Distribution Trustee:

       Lucy G. Sikes
       Post Office Box 52545
       Lafayette, LA 70505-2545
       Lucygsikes1@gmail.com

Notice shall be effective upon the earlier of (a) the time that any notice is sent via e-mail, or (b)
actual receipt of such notice by the party to whom such notice is given, or (c) three (3) days after
being deposited in the United States mail as shown by the United States Postal Service’s postmark
or by a receipt from the United States Postal Service, with such notice being properly addressed
with adequate first-class postage thereon.

                                               Dated: January 20, 2021

                                              RWDY INC., Debtor and Debtor in possession
                                              By: /s/ Brian T. Owen
                                              President

                                              Respectfully Submitted

                                              ROBERT W. RALEY ESQ.

                                              By: /s/ Robert W. Raley
                                              Robert W. Raley, La. Bar #11082
                                              290 Benton Spur Road
                                              Bossier City, LA 71111
                                              Telephone: 318-747-2230
                                              rwr@robertraleylaw.com
                                              Attorney for the Debtor

                                              and




                                                 52



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 67
                                                                       52 of 68
                                                                             53
                                    AYRES, SHELTON, WILLIAMS, BENSON & PAINE, LLC

                                    By: Curtis R. Shelton
                                    Curtis R. Shelton
                                    La. Bar Roll No. 17137
                                    Suite 1400, Regions Tower
                                    3333 Texas Street (71101)
                                    P.O. Box 1764
                                    Shreveport, LA 71166-1764
                                    Telephone: (318) 227-3500
                                    Facsimile: (318) 227-3806
                                    E-mail: curtisshelton@arklatexlaw.com
                                    Attorneys for the Debtor




                                      53



20-10616 - #283
           #271 File 01/21/21
                     01/20/21 Enter 01/21/21
                                    01/20/21 16:03:32
                                             15:16:47 Main Document Pg 68
                                                                       53 of 68
                                                                             53
